Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5193 Page 1 of 56




                                EXHIBIT 4
             Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5194 Page 2 of 56
   7 -1 LIMS (Rev. 10-2-17)
                                                                        UNCLASSI F IED



                                                                                                         2501 Investigation Parkway
                                         FBI Laboratory                                                     Quantico, Virginia 22135

                                                                                                                  4940 Fowler Road
                                                                                                         Huntsville, Alabama 35898
                                                                                                                                       b6
                                                                  LABORATORY REPORT                                                    b7C

                 To:    I..._.. ,. . . , . . . ,. ._ ___.                       Date: April 4, 2018
                         Special Agent
                         Tampa                                                  Case ID No. !.___ _ _ _ _ __,                          b3
                                                                                                                                       b7E
                                                                                Lab No.: 2016-01724-25
                 Conununication(s):                  June 18, 2016; June 29, 2016; Jul y 07, 2016; August 10, 2016; May 25,
                                                     2017
                 Agency Reference(s):

                 Subject(s):

                 Victim(s):                          Orlando Pulse Nightclub Shooting; Pulse Nightclub
                 Discipline(s):                      Firearms/Toolmarks
                 FBI Laborntory Evidence Designator(s):
                 Item 1                          Glock pistol, Serial Number BBHC323 (1B83 l, E53 12952; Item T3)
                 Item 1-1                        Magazine (1B831 , E5312952; Item T3)
                 Item 2                          Smith & Wesson revolver, Serial Number DAJ8789, with grips (IB833 ,
                                                 E5312954; Item B2)
                 Item 3                          Sig Sauer rifle, Serial Number 63C003252, with bolt carrier and charging
                                                 handle (1B832, E53 12953; Item T4)
                 Item 5                          Magazine from Room K of 19 12 S. Orange Ave. (Item T43) (1B223,
                                                 E5312634)
                 Item 6                          Magazine with twenty-nine cartridges from Room C of 19 12 S. Orange Ave.
                                                 (Item T21) (1B217, E53 12627)
                 Item 7                          Magazine with seventeen cartridges from Room C of 19 12 S. Orange Ave.
                                                 (Item T27) (1B218, E5312628)
                 Item 8                          Magazine with two cartridges from Room A of 19 12 S. Orange Ave. (Item
                                                 T28) (1B219, E5312629)
                 Item 9                          Magazine from Room K of 1912 S. Orange Ave. (Item T44) (1B224,
                                                 E5312633)
                 Item 10                         Magazine from Room K of 1912 S. Orange Ave (Item T45) (IB232, E5312636)
                 Item 11                         Magazine from Room K of 1912 S. Orange Ave. (Item T46) (1B233 ,


                 Page 1 of 55
                                                                        UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
             Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5195 Page 3 of 56
                                                          UNCLASSI F IED

                                      E5312637)
                 Item 12              Magazine from Room G of 19 12 S. Orange Ave. (Item TSO) (1B236,
                                      E5312639)
                 Item 13              Magazine from Room Hof 19 12 S. Orange Ave. (Item T52) (1B237,
                                      E5312640)
                 Item 14              Magazine from Room J of 1912 S. Orange Ave. (Item T39) (IB268, E5312648)
                 Item 15              Magazine from Room T of 19 12 S. Orange Ave. (Item T236) (1B407,
                                      E5294926)
                 Item 16              Magazine with twenty-two cartridges from Room B of 1912 S. Orange Ave.
                                      (Item T7) (IB204, E5312623)
                 Item 17              Magazine with one cartridge from Room B of 1912 S. Orange Ave. (Item T8)
                                      (1B205, E5312624)
                 Item 18              Magazine with ten cartridges from 1900 block of S. Orange Ave. (Item J84)
                                      (1B613, E5312863)
                 Item 19              Magazine with eight cartridges from 1900 block of S. Orange Ave. (Item 1108)
                                      (1B619, E5312869)
                 Item 20              Magazine with six cartridges from 1900 block of S. Orange Ave. (Item 1134)
                                      (1B654, E5312904)
                 Item 21              Magazine with two cartridges from 1900 block of S. Orange Ave. (Item JI35)
                                      (1B655, E5312905)
                 Item 22              Magazine from 1900 block ofS. Orange Ave. (Item J8) (1B631 , E5312881)
                 Item 23              Bullet from Room J of 1912 S. Orange Ave. (Item T214) (1B358, E5722747)
                 Item 24              Cartridge case from Room J of 19 12 S. Orange Ave. (Item Tl 98) (1B359,
                                      E5294899)
                 Item 25              Cartridge case from Room J of 19 12 S. Orange Ave. (Item Tl 99) (1B360,
                                      E5294900)
                 Item 26              Cartridge case from Room J of 19 12 S. Orange Ave. (Item T200) (1B361 ,
                                      E5294901)
                 Item 27              Cartridge case from Room K of 19 12 S. Orange Ave. (Item T201) (1B362,
                                      E5294902)
                 Item 28              Cartridge case from Room K of 1912 S. Orange Ave. (Item T201) (IB362,
                                      E5294902)
                 Item 29              Cartridge case from Room V of 1912 S. Orange Ave. (Item T215) (IB363 ,
                                      E5722748)
                 Item 30              Cartridge case from Room V of 1912 S. Orange Ave. (Item T215) (IB363 ,


                 Page 2 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
             Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5196 Page 4 of 56
                                                          UNCLASSI F IED

                                      E5722748)
                 Item 31              Cartridge case from Room J of 1912 S. Orange Ave. (Item 202) (1B364,
                                      E5294903)
                 Item 32              Bullet from Room K of 1912 S. Orange Ave. (Item T217) (1B365, E5722750)
                 Item 33              Cartridge case from Room G of 1912 S. Orange Ave. (Item T203) (1B366,
                                      E5294904)
                 Item 34              Cartridge case from Room G of 1912 S. Orange Ave. (Item T203) (1B366,
                                      E5294904)
                 Item 35              Cartridge case from Room G of 1912 S. Orange Ave. (Item T203) (IB366,
                                      E5294904)
                 Item 36              Cartridge case from Room G of 1912 S. Orange Ave. (Item T203) (IB366,
                                      E5294904)
                 Item 37              Cartridge case from Room G of 1912 S. Orange Ave. (Item T205) (IB367,
                                      E5294905)
                 Item 38              Cartridge case from Room G of 1912 S. Orange Ave. (Item T205) (IB367,
                                      E5294905)
                 Item 39              Cartridge case from Room R of 1912 S. Orange Ave. (Item T218) (1B368,
                                      E5722751)
                 Item 40              Cartridge case from Room R of 1912 S. Orange Ave. (Item T219) (1B369,
                                      E5722752)
                 Item 41              Cartridge case from Room R of 1912 S. Orange Ave. (Item T220) (1B370,
                                      E5722753)
                 Item 42              Cartridge case from Room R of 1912 S. Orange Ave. (Item T221) (1B371 ,
                                      E5722754)
                 Item 43              Cartridge case from Room R of 1912 S. Orange Ave. (Item T221) (1B371 ,
                                      E5722754)
                 Item 44              Cartridge case from Room R of 1912 S. Orange Ave. (Item T221) (1B371 ,
                                      E5722754)
                 Item 45              Cartridge case from Room R of 1912 S. Orange Ave. (Item T222) (1B372,
                                      E5722755)
                 Item 46              Cartridge case from Room R of 1912 S. Orange Ave. (Item T222) (1B372,
                                      E5722755)
                 Item 47              Cartridge case from Room T of 1912 S. Orange Ave. (Item T223) (1B373,
                                      E5722756)
                 Item 48              Metal fragment from Room T of 1912 S. Orange Ave. (Item T224) (1B374,
                                      E5722757)

                 Page 3 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
             Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5197 Page 5 of 56
                                                          UNCLASSI F IED

                 Item 49              Cartridge case from Room T of 1912 S. Orange Ave. (Item T225) (1B375,
                                      E5722758)
                 Item 50              Bullet from Room K of 1912 S. Orange Ave. (Item T226) (1B376, E5722759)
                 Item 51              Cartridge case from Room K of 19 12 S. Orange Ave. (Item T227) (1B377,
                                      E5722760)
                 Item 52              Pepper spray canister from Room J of 19 12 S. Orange Ave. (Item T228)
                                      (1B378, E5722761)
                 Item 53              Bullet from Room J of 1912 S. Orange Ave. (Item T229) (1B379, E5722762)
                 Item 54              Cartridge case from Room J of 1912 S. Orange Ave. (Item T216) (1B380,
                                      E5722749)
                 Item 55              Cartridge case from Room J of 1912 S. Orange Ave. (Item T216) (1B380,
                                      E5722749)
                 Item 56              Cartridge case from Room C of 1912 S. Orange Ave. (Item T285) (1B381 ,
                                      E5722763)
                 Item 57              Cartridge case from Room G of 1912 S. Orange Ave. (Item T206) (IB382,
                                      E5294906)
                 Item 58              Cartridge case from Room G of 1912 S. Orange Ave. (Item T207) (IB383 ,
                                      E5294907)
                 Item 59              Cartridge from Room G of 1912 S. Orange Ave. (Item T208) (1B384,
                                      E5294908)
                 Item 60              Cartridge from Room G of 1912 S. Orange Ave. (Item T209) (1B385,
                                      E5294909)
                 Item 61              Cartridge from Room G of 1912 S. Orange Ave. (Item T2IO) (1B386,
                                      E5294910)
                 Item 62              Cartridge from Room G of 1912 S. Orange Ave. (Item T21 l) (1B387,
                                      E529491 l)
                 Item 63              Bullet from Room K of 1912 S. Orange Ave. (Item T286) (1B388, E5722764)
                 Item 64              Metal fragment from Room K of 1912 S. Orange Ave. (Item T287) (1B389,
                                      E5722765)
                 Item 65              Cartridge case from Room J of 1912 S. Orange Ave. (Item T288) (1B390,
                                      E5722766)
                 Item 66              Cartridge case from Room J of 1912 S. Orange Ave. (Item T289) (1B391 ,
                                      E5722767)
                 Item 67              Cartridge case from Room J of 1912 S. Orange Ave. (Item T289) (1B391 ,
                                      E5722767)


                 Page 4 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
             Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5198 Page 6 of 56
                                                          UNCLASSIFIED

                 Item 68              Cartridge case from Room G of 1912 S. Orange Ave. (Item T204) (1B392,
                                      £5294912)
                 Item 69              Cartridge case from Room G of 1912 S. Orange Ave. (Item T204) (1B392,
                                      £5294912)
                 Item 70              Cartridge case from Room Hof 1912 S. Orange Ave. (Item T212) (1B393 ,
                                      £5294913)
                 Item 71              Cartridge case from Room Hof 1912 S. Orange Ave. (Item T213) (1B394,
                                      £5294914)
                 Item 72              Cartridge case from Room J of 1912 S. Orange Ave. (Item T290) (1B395,
                                      £5722768)
                 Item 73              Cartridge case from Room T of 1912 S. Orange Ave. (Item T230) (1B396,
                                      £5294915)
                 Item 74              Cartridge case from Room T of 1912 S. Orange Ave. (Item T23 l) (1B397,
                                      £5294916)
                 Item 75              Cartridge case from Room T of 1912 S. Orange Ave. (Item T23 l) (1B397,
                                      £5294916)
                 Item 76              Cartridge case from Room T of 1912 S. Orange Ave. (Item T233) (1B398,
                                      £5294917)
                 Item 77              Cartridge case from Room T of 1912 S. Orange Ave. (Item T233) (1B398,
                                      £5294917)
                 Item 78              Cartridge case from Room T of 1912 S. Orange Ave. (Item T234) (1B399,
                                      £5294918)
                 Item 79              Cartridge from Room T of 1912 S. Orange Ave. (Item T235) (1B400,
                                      £5294919)
                 Item 80              Cartridge case from Room T of 1912 S. Orange Ave. (Item T237) (1B401 ,
                                      £5294920)
                 Item 81              Bullet from Room T of 1912 S. Orange Ave. (Item T239) (1B402, £5294921)
                 Item 82              Bullet from Room T of 1912 S. Orange Ave. (Item T240) (1B403, £5294922)
                 Item 83              Cartridge case from Room T of 1912 S. Orange Ave. (Item T241) (1B404,
                                      £5294923)
                 Item 84              Cartridge case from Room T of 1912 S. Orange Ave. (Item T232) (1B405,
                                      £5294924)
                 Item 85              Cartridge case from Room T of 1912 S. Orange Ave. (Item T232) (1B405,
                                      £5294924)
                 Item 86              Bullet from Room J of 1912 S. Orange Ave. (Item T242) (1B406, £5294925)



                 Page 5 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
             Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5199 Page 7 of 56
                                                          UNCLASSIFIED

                 Item 87              Bullet from Room T of 1912 S. Orange Ave. (Item T243) (1B408, £5294927)
                 Item 88              Cartridge case from Room B of 1912 S. Orange Ave. (Item T244) (1B409,
                                      £5294928)
                 Item 89              Cartridge case from Room B of 1912 S. Orange Ave. (Item T244) (1B409,
                                      £5294928)
                 Item 90              Cartridge case from Room B of 1912 S. Orange Ave. (Item T244) (1B409,
                                      £5294928)
                 Item 91              Cartridge case from Room B of 1912 S. Orange Ave. (Item T244) (1B409,
                                      £5294928)
                 Item 92              Cartridge case from Room B of 1912 S. Orange Ave. (Item T244) (1B409,
                                      £5294928)
                 Item 93              Cartridge case from Room B of 1912 S. Orange Ave. (Item T245) (1B410,
                                      £5294929)
                 Item 94              Cartridge case from Room T of 1912 S. Orange Ave. (Item T238) (1B41 l,
                                      £5294930)
                 Item 95              Cartridge from Room B of 1912 S. Orange Ave. (Item T246) (1B412,
                                      £5294931)
                 Item 96              Cartridge case from Room B of 1912 S. Orange Ave. (Item T247) (1B413,
                                      £5294932)
                 Item 97              Metal fragment from Room B of 1912 S. Orange Ave. (Item T248) (1B414,
                                      £5294933)
                 Item 98              Cartridge from Room C of 1912 S. Orange Ave. (Item T250) (1B416,
                                      £5294935)
                 Item 99              Metal fragment from Room C of 1912 S. Orange Ave. (Item T251) (1B417,
                                      £5294936)
                 Item 100             Cartridge from Room C of 1912 S. Orange Ave. (Item T252) (1B418,
                                      £5294937)
                 Item 101             Cartridge case from Room C of 1912 S. Orange Ave. (Item T253) (1B419,
                                      £5294938)
                 Item 102             Cartridge case from Room C of 1912 S. Orange Ave. (Item T254) (1B420,
                                      £5294939)
                 Item 103             Cartridge case from Room C of 1912 S. Orange Ave. (Item T257) (1B421 ,
                                      £5294940)
                 Item 104             Bullet from Room C of 1912 S. Orange Ave. (Item T258) (1B422, £5294941)
                 Item 105             Bullet from Room C of 1912 S. Orange Ave. (Item T259) (1B425, £5294944)



                 Page 6 of 55

                 2016-01724-25
                                                          UNCLASSIFIED

- Lab Report-Released -(62891 ).pdf
             Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5200 Page 8 of 56
                                                          UNCLASSI F IED

                 Item 106             Bullet from Room C of 1912 S. Orange Ave. (Item T260) (1B426, £5294945)
                 Item 107             Bullet from Room C of 1912 S. Orange Ave. (Item T261) (1B427, £5294946)
                 Item 108             Cartridge from Room C of 1912 S. Orange Ave. (Item T265) (1B428,
                                      £5312678)
                 Item 109             Cartridge from Room C of 1912 S. Orange Ave. (Item T265) (1B428,
                                      £5312678)
                 Item 110             Cartridge from Room C of 1912 S. Orange Ave. (Item T266) (1B429,
                                      £5312679)
                 Item 111             Cartridge from Room C of 1912 S. Orange Ave. (Item T267) (1B430,
                                      £5312680)
                 Item 112             Cartridge from Room C of 1912 S. Orange Ave. (Item T267) (1B430,
                                      £5312680)
                 Item 113             Bullet from Room C of 1912 S. Orange Ave. (Item T263) (IB431 , £5312681)
                 Item 114             Cartridge case from Room C of 1912 S. Orange Ave. (Item T264) (1B432,
                                      £5312682)
                 Item 115             Cartridge from Room C of 1912 S. Orange Ave. (Item T272) (1B433 ,
                                      £5312683)
                 Item 116             Cartridge case from Room C of 1912 S. Orange Ave. (Item T275) (1B434,
                                      £5312684)
                 Item 117             Metal fragment from Room C of 1912 S. Orange Ave. (Item T273) (1B435,
                                      £5312685)
                 Item 118             Metal fragment from Room C of 1912 S. Orange Ave. (Item T274) (1B436,
                                      £5312686)
                 Item 119             Metal fragment from Room C of 1912 S. Orange Ave. (Item T276) (1B437,
                                      £5312687)
                 Item 120             Metal fragment from Room E of 1912 S. Orange Ave. (Item T268) (1B438,
                                      £5312688)
                 Item 121             Metal fragment from Room J of 1912 S. Orange Ave. (Item #T269) (1B439,
                                      £5312689)
                 Item 122             Metal fragment from Room J of 1912 S. Orange Ave. (Item T270) (1B440,
                                      £5312690)
                 Item 123             Metal fragment from Room J of 1912 S. Orange Ave. (Item T271) (1B441 ,
                                      £5312691)
                 Item 124             Bullet from Room J of 1912 S. Orange Ave. (Item T277) (1B442, £5312692)
                 Item 125             Cartridge case from Room B of 1912 S. Orange Ave. (Item T9) (1B206,


                 Page 7 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
             Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5201 Page 9 of 56
                                                          UNCLASSI F IED

                                      E5312625)
                 Item 126             Knife from Room B of 19 12 S. Orange Ave. (Item TS) (1B203, E5312622)
                 Item 127             Keys from Room B of 1912 S. Orange Ave. (Item Tl2) (1B207, E5312626)
                 Item 128             Bullet from Room A of 1912 S. Orange Ave. (Item #T29) (1B220, E5312630)
                 Item 129             Cartridge from Room A of 1912 S. Orange Ave. (Item T32) (1B221 ,
                                      E531263 l)
                 Item 130             Cartridge case from Room A of 19 12 S. Orange Ave. (Item T74) (1B225,
                                      E5722701)
                 Item 131             Cartridge case from Room A of 19 12 S. Orange Ave. (Item T75) (1B226,
                                      E5722703)
                 Item 132             Cartridge case from Room A of 19 12 S. Orange Ave. (Item T76) (1B227,
                                      E5722704)
                 Item 133             Cartridge case from Room A of 19 12 S. Orange Ave. (Item T77) (1B228,
                                      E5722705)
                 Item 134             Cartridge case from Room A of 1912 S. Orange Ave. (Item T78) (1B229,
                                      E5722706)
                 Item 135             Cartridge case from Room A of 1912 S. Orange Ave. (Item T78) (1B229,
                                      E5722706)
                 Item 136             Cartridge case from Room A of 1912 S. Orange Ave. (Item T73) (1B23 l ,
                                      E5722702)
                 Item 137             Cartridge from Room K of 1912 S. Orange Ave. (Item T57) (1B234,
                                      E5312638)
                 Item 138             Cartridge case from Room F of 19 12 S. Orange Ave. (Item T79) (1B235,
                                      E5722707)
                 Item 139             Cartridge from Room F of 19 12 S. Orange Ave. (Item T59) (1B238, E5312641)
                 Item 140             Cartridge from Room C of 1912 S. Orange Ave. (Item T60) (1B239,
                                      E5312642)
                 Item 141             Cartridge from Room C of 1912 S. Orange Ave. (Item T60) (1B239,
                                      E5312642)
                 Item 142             Cartridge from Room C of 1912 S. Orange Ave. (Item T60) (1B239,
                                      E5312642)
                 Item 143             Cartridge case from Room A of 19 12 S. Orange Ave. (Item T80) (1B240,
                                      E5722708)
                 Item 144             Cartridge case from Room A of 1912 S. Orange Ave. (Item T81) (1B241 ,
                                      E5722709)


                 Page 8 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5202 Page 10 of 56
                                                          UNCLASSIFIED

                 Item 145             Cartridge case from Room A of 1912 S. Orange Ave. (Item T82) (1B242,
                                      £5722710)
                 Item 146             Cartridge case from Room A of 1912 S. Orange Ave. (Item T83) (1B243,
                                      £5722711)
                 Item 147             Cartridge case from Room A of 1912 S. Orange Ave. (Item T83) (1B243,
                                      £5722711)
                 Item 148             Cartridge case from Room A of 1912 S. Orange Ave. (Item T83) (1B243,
                                      £5722711)
                 Item 149             Cartridge case from Room A of 1912 S. Orange Ave. (Item T83) (1B243,
                                      £5722711)
                 Item 150             Cartridge case from Room A of 1912 S. Orange Ave. (Item T84) (1B244,
                                      £5722712)
                 Item 151             Cartridge case from Room A of 1912 S. Orange Ave. (Item T85) (1B245,
                                      £5722713)
                 Item 152             Cartridge case from Room A of 1912 S. Orange Ave. (Item T85) (1B245,
                                      £5722713)
                 Item 153             Cartridge case from Room A of 1912 S. Orange Ave. (Item T85) (1B245,
                                      £5722713)
                 Item 154             Cartridge case from Room A of 1912 S. Orange Ave. (Item T86) (1B246,
                                      £5722714)
                 Item 155             Cartridge case from Room A of 1912 S. Orange Ave. (Item T86) (1B246,
                                      £5722714)
                 Item 156             Cartridge case from Room A of 1912 S. Orange Ave. (Item T86) (1B246,
                                      £5722714)
                 Item 157             Cartridge case from Room A of 1912 S. Orange Ave. (Item T86) (1B246,
                                      £5722714)
                 Item 158             Cartridge case from Room A of 1912 S. Orange Ave. (Item T86) (1B246,
                                      £5722714)
                 Item 159             Cartridge case from Room A of 1912 S. Orange Ave. (Item T87) (1B247,
                                      £5722715)
                 Item 160             Cartridge case from Room A of 1912 S. Orange Ave. (Item T88) (1B248,
                                      £5294854)
                 Item 161             Cartridge case from Room A of 1912 S. Orange Ave. (Item T89) (1B249,
                                      £5294855)
                 Item 162             Cartridge case from Room A of 1912 S. Orange Ave. (Item T90) (1B250,
                                      £5294856)


                 Page 9 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5203 Page 11 of 56
                                                          UNCLASSI F IED

                 Item 163             Cartridge case from Room A of 1912 S. Orange Ave. (Item T91) (1B251 ,
                                      £5294857)
                 Item 164             Cartridge case from Room A of 1912 S. Orange Ave. (Item T92) (1B252,
                                      £5294858)
                 Item 165             Cartridge case from Room A of 1912 S. Orange Ave. (Item T93) (1B253,
                                      £5294859)
                 Item 166             Cartridge case from Room A of 1912 S. Orange Ave. (Item T94) (1B254,
                                      £5294860)
                 Item 167             Cartridge case from Room A of 1912 S. Orange Ave. (Item T95) (1B255,
                                      £5294861)
                 Item 168             Bullet from Room T of 1912 S. Orange Ave. (Item T96) (1B256, £5294862)
                 Item 169             Cartridge case from Room C of 1912 S. Orange Ave. (Item T97) (1B257,
                                      £5294863)
                 Item 170             Cartridge case from Room T of 1912 S. Orange Ave. (Item T98) (1B258,
                                      £5294864)
                 Item 171             Cartridge case from Room T of 1912 S. Orange Ave. (Item T99) (1B259,
                                      £5294865)
                 Item 172             Cartridge case from Room T of 1912 S. Orange Ave. (Item TIOO) (1B260,
                                      £5294866)
                 Item 173             Cartridge case from Room T of 1912 S. Orange Ave. (Item TlOl) (1B261,
                                      £5294867)
                 Item 174             Cartridge case from Room T of 1912 S. Orange Ave. (Item TlOl) (1B261 ,
                                      £5294867)
                 Item 175             Cartridge from Room C of 1912 S. Orange Ave. (Item T62) (1B263,
                                      £5312644)
                 Item 176             Cartridge from Room C of 1912 S. Orange Ave. (Item T61) (1B262,
                                      £5312643)
                 Item 177             Cartridge from Room C of 1912 S. Orange Ave. (Item T61) (1B262,
                                      £5312643)
                 Item 178             Cartridge from Room C of 1912 S. Orange Ave. (Item T61) (1B262,
                                      £5312643)
                 Item 179             Cartridge from Room C of 1912 S. Orange Ave. (Item T61) (1B262,
                                      £5312643)
                 Item 180             Cartridge from Room C of 1912 S. Orange Ave. (Item T63) (1B264,
                                      £5312645)
                 Item 181             Cartridge from Room C of 1912 S. Orange Ave. (Item T64) (1B265,

                 Page 10 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5204 Page 12 of 56
                                                          UNCLASSIFIED

                                      E5312646)
                 Item 182             Cartridge case from Room C of 19 12 S. Orange Ave. (Item TI02) (1B266,
                                      E5294868)
                 Item 183             Cartridge case from Room C of 19 12 S. Orange Ave. (Item TI03) (1B267,
                                      E5294869)
                 Item 184             Cartridge case from Room C of 1912 S. Orange Ave. (Item T103) (1B267,
                                      E5294869)
                 Item 185             Cartridge case from Room J of 1912 S. Orange Ave. (Item T120) (1B269,
                                      E5294870)
                 Item 186             Cartridge case from Room T of 1912 S. Orange Ave. (Item Tl04) (1B270,
                                      E5312649)
                 Item 187             Bullet from Room T of 1912 S. Orange Ave. (Item T107) (1B271 , E5312650)
                 Item 188             Cartridge case from Room A of 1912 S. Orange Ave. (Item Tl 14) (IB272,
                                      E531265 l)
                 Item 190             Bullet from Room J of 1912 S. Orange Ave. (Item Tl21) (1B273 , E5294871)
                 Item 191             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl 15) (IB274,
                                      E5312653)
                 Item 192             Bullet from Room J of 1912 S. Orange Ave. (Item Tl 16) (1B275, E5312654)
                 Item 193             Bullet from Room J of 1912 S. Orange Ave. (Item Tl 17) (1B276, E5312655)
                 Item 194             Bullet from Room J of 1912 S. Orange Ave. (Item Tl 18) (1B277, E5312656)
                 Item 195             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl 19) (1B278,
                                      E5312657)
                 Item 196             Cartridge case from Room J of 1912 S. Orange Ave. (Item T134) (1B279,
                                      E5722716)
                 Item 197             Cartridge case from Room J of 1912 S. Orange Ave. (Item T134) (1B279,
                                      E5722716)
                 Item 198             Cartridge case from Room J of 1912 S. Orange Ave. (Item T134) (1B279,
                                      E5722716)
                 Item 199             Cartridge case from Room J of 19 12 S. Orange Ave. (Item T134) (1B279,
                                      E5722716)
                 Item 200             Cartridge case from Room J of 19 12 S. Orange Ave. (Item T134) (1B279,
                                      E5722716)
                 Item 201             Cartridge case from Room J of 19 12 S. Orange Ave. (Item T134) (1B279,
                                      E5722716)
                 Item 202             Cartridge case from Room J of 19 12 S. Orange Ave. (Item T134) (1B279,

                 Page 11 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5205 Page 13 of 56
                                                          UNCLASSIFIED

                                      E5722716)
                 Item 203             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI34) (1B279,
                                      E5722716)
                 Item 204             Cartridge case from Room B of 1912 S. Orange Ave. (Item #TI09) (1B280,
                                      E5312658)
                 Item 205             Cartridge case from Room C of 1912 S. Orange Ave. (Item T105) (1B281 ,
                                      E5312659)
                 Item 206             Cartridge case from Room C of 1912 S. Orange Ave. (Item TI06) (1B282,
                                      E5312660)
                 Item 207             Cartridge case from Room C of 1912 S. Orange Ave. (Item T108) (1B283,
                                      E5312661)
                 Item 208             Cartridge case from Room C of 1912 S. Orange Ave. (Item Tl 12) (1B284,
                                      E5312662)
                 Item 209             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl22) (1B285,
                                      E5294872)
                 Item 210             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl22) (1B285,
                                      E5294872)
                 Item 211             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl22) (1B285,
                                      E5294872)
                 Item 212             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl25) (1B286,
                                      E5294873)
                 Item 213             Cartridge case from Room K 1912 S. Orange Ave. (Item T128) (1B287,
                                      E5294874)
                 Item 214             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl28) (1B287,
                                      E5294874)
                 Item 215             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl29) (1B288,
                                      E5294875)
                 Item 216             Cartridge case from Room K of 1912 S. Orange Ave. (Item TI30) (1B289,
                                      E5294876)
                 Item 217             Cartridge case from Room K of 1912 S. Orange Ave. (Item TI30) (1B289,
                                      E5294876)
                 Item 218             Cartridge case from Room K of 1912 S. Orange Ave. (Item TI30) (1B289,
                                      E5294876)
                 Item 219             Cartridge case from Room J of 1912 S. Orange Ave. ( Item TI35) (1B290,
                                      E5722717)
                 Item 220             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI35) (1B290,

                 Page 12 of 55

                 2016-01724-25
                                                          UNCLASSIFIED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5206 Page 14 of 56
                                                          UNCLASSI F IED

                                      E5722717)
                 Item 221             Cartridge from Room A of 1912 S. Orange Ave. (Item Tl 13) (IB293,
                                      E5312652)
                 Item 222             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl23) (IB294,
                                      E5294877)
                 Item 223             Cartridge case from Room K of 1912 S. Orange Ave. (Item T124) (IB297,
                                      E5294878)
                 Item 224             Cartridge case from Room J of 1912 S. Orange Ave. (Item T131) (1B299,
                                      E5294879)
                 Item 225             Cartridge case from Room J of 1912 S. Orange Ave. (Item T131) (1B299,
                                      E5294879)
                 Item 226             Cartridge case from Room J of 1912 S. Orange Ave. (Item T132) (1B301 ,
                                      E5294880)
                 Item 227             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl32) (IB301 ,
                                      E5294880)
                 Item 228             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl32) (IB301 ,
                                      E5294880)
                 Item 229             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl32) (IB301 ,
                                      E5294880)
                 Item 230             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl32) (IB301 ,
                                      E5294880)
                 Item 231             Cartridge case from Room J of 1912 S. Orange Ave. (Item T132) (1B301 ,
                                      E5294880)
                 Item 232             Cartridge case from Room J of 1912 S. Orange Ave. (Item T133) (1B302,
                                      E5294881)
                 Item 233             Cartridge case from Room J of 1912 S. Orange Ave. (Item T133) (1B302,
                                      E5294881)
                 Item 234             Cartridge case from Room J of 1912 S. Orange Ave. (Item T133) (1B302,
                                      E5294881)
                 Item 235             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl33) (IB302,
                                      E5294881)
                 Item 236             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl33) (IB302,
                                      E5294881)
                 Item 237             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl33) (IB302,
                                      E5294881)
                 Item 238             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl33) (IB302,

                 Page 13 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5207 Page 15 of 56
                                                          UNCLASSI F IED

                                      E5294881)
                 Item 239             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl26) (1B348,
                                      E5294898)
                 Item 240             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl26) (1B348,
                                      E5294898)
                 Item 300             Speed loader with cartridges from Dodge Caravan (Item BIO) (1B461 ,
                                      E5312711)
                 Item 301             Speed loader with cartridges from Dodge Caravan (Item Bl 1) (1B462,
                                      E5312712)
                 Item 302             Speed loader with cartridges from Dodge Caravan (Item B12) (1B443,
                                      E5312693)
                 Item 303             Winchester ammunition box from Dodge Caravan (Item B24) (IB452,
                                      E5312702)
                 Item 304             Tray from Item 303 (Item B24) (1B452, E5312702)
                 Item 305             Fifty cartridges from Item 303 (Item B24) (1B452, E5312702)
                 Item 306             Tray from Item 303 (Item B24) (1B452, E5312702)
                 Item 307             Fifty cartridges from Item 303 (Item B24) (1B452, E5312702)
                 Item 308             Winchester ammunition box from Dodge Caravan (Item B24) (IB452,
                                      E5312702)
                 Item 309             Tray from Item 308 (Item B24) (1B452, E5312702)
                 Item 310             Forty-four cartridges from Item 308 (Item B24) (1B452, E5312702)
                 Item 311             Tray from Item 308 (Item B24) (1B452, E5312702)
                 Item 312             Fifty cartridges from Item 308 (Item B24) (1B452, E5312702)
                 Item 313             Box from vehicle (Item B24) (1B452, E5312702)
                 Item 314             Plastic bag from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 315             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 316             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 317             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 318             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 319             Plastic bag from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 320             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 321             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)



                 Page 14 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5208 Page 16 of 56
                                                         UNCLASSI F IED

                 Item 322             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 323             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 324             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 325             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 326             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 327             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 328             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 329             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 330             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 331             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 332             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 333             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 334             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 335             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 336             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 337             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 338             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 339             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 340             Plastic bag from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 341             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 342             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 343             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 344             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 345             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 346             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 347             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 348             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 349             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 350             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 351             Box from Dodge Caravan (Item B24) (IB452, E5312702)


                 Page 15 of 55

                 2016-01724-25
                                                         UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5209 Page 17 of 56
                                                         UNCLASSI F IED

                 Item 352             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 353             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 354             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 355             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 356             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 357             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 358             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 359             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 360             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 361             Plastic bag from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 362             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 363             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 364             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 365             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 366             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 367             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 368             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 369             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 370             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 371             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 372             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 373             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 374             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 375             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 376             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 377             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 378             Box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 379             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 380             Box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 381             Twenty cartridges from Dodge Caravan (Item B24) (1B452, E5312702)


                 Page 16 of 55

                 2016-01724-25
                                                         UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5210 Page 18 of 56
                                                          UNCLASSI F IED

                 Item 382             Box with debris from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 383             Fiocchi ammunition box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 384             Tray from Item 383 (Item B24) (1B452, E5312702)
                 Item 385             Fifty cartridges from Item 383 (Item B24) (1B452, E5312702)
                 Item 386             Fiocchi ammunition box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 387             Tray from Item 386 (Item B24) (1B452, E5312702)
                 Item 388             Fifty cartridges from Item 386 (Item B24) (1B452, E5312702)
                 Item 389             Fiocchi ammunition box from Dodge Caravan (Item B24) (IB452, E5312702)
                 Item 390             Tray from Item 389 (Item B24) (1B452, E5312702)
                 Item 391             Fifty cartridges from Item 389 (Item B24) (1B452, E5312702)
                 Item 392             Fiocchi ammunition box from Dodge Caravan (Item B24) (1B452, E5312702)
                 Item 393             Tray from Item 392 (Item B24) (1B452, E5312702)
                 Item 394             Thirty cartridges from Item 392 (Item B24) (IB452, E5312702)
                 Item 395             Cartridge case from Room J of 1912 S. Orange Ave. (Item T136) (1B291 ,
                                      E5722718)
                 Item 396             Cartridge case from Room J of 1912 S. Orange Ave. (Item T137) (1B292,
                                      E5722719)
                 Item 397             Cartridge case from Room J of 1912 S. Orange Ave. (Item T137) (1B292,
                                      E5722719)
                 Item 398             Cartridge case from Room J of 1912 S. Orange Ave. (Item T137) (1B292,
                                      E5722719)
                 Item 399             Cartridge case from Room J of 1912 S. Orange Ave. (Item T138) (1B295,
                                      E5722720)
                 Item 400             Cartridge case from Room J of 1912 S. Orange Ave. (Item T139) (1B296,
                                      E5722721)
                 Item 401             Cartridge case from Room J of 1912 S. Orange Ave. (Item T139) (1B296,
                                      E5722721)
                 Item 402             Cartridge case from Room J of 1912 S. Orange Ave. (Item T139) (1B296,
                                      E5722721)
                 Item 403             Cartridge case from Room J of 1912 S. Orange Ave. (Item T139) (1B296,
                                      E5722721)
                 Item 404             Cartridge case from Room J of 1912 S. Orange Ave. (Item T139) (1B296,
                                      E5722721)



                 Page 17 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5211 Page 19 of 56
                                                          UNCLASSIFIED

                 Item 405             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl39) (1B296,
                                      £5722721)
                 Item 406             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl40) (1B298,
                                      £5722722)
                 Item 407             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl40) (1B298,
                                      £5722722)
                 Item 408             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl41) (IB300,
                                      £5722723)
                 Item 409             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl42) (IB303 ,
                                      £5722724)
                 Item 410             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl42) (1B303,
                                      £5722724)
                 Item 411             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl42) (1B303,
                                      £5722724)
                 Item 412             Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl42) (1B303,
                                      £5722724)
                 Item 41 3            Cartridge case from Room K of 1912 S. Orange Ave. (Item Tl43) (1B304,
                                      £5722725)
                 Item 414             Cartridge case from Room K of 1912 S. Orange Ave. (Item T144) (IB305,
                                      £5722726)
                 Item 415             Cartridge case from Room K of 1912 S. Orange Ave. (Item T144) (IB305,
                                      £5722726)
                 Item 416             Cartridge case from Room K of 1912 S. Orange Ave. (Item T145) (IB306,
                                      £5722727)
                 Item 417             Cartridge case from Room J of 1912 S. Orange Ave. (Item T147) (1B307,
                                      £5722728)
                 Item 418             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl47) (1B307,
                                      £5722728)
                 Item 41 9            Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl48) (1B308,
                                      £5722729)
                 Item 420             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl48) (1B308,
                                      £5722729)
                 Item 421             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl49) (1B309,
                                      £5722730)
                 Item 422             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl67) (1B310,
                                      £5312663)


                 Page 18 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5212 Page 20 of 56
                                                           UNCLASSI F IED

                 Item 423             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl69) (1B3 l l ,
                                      £5312664)
                 Item 424             Cartridge case from Room J of 1912 S. Orange Ave. (Item T170) (1B312,
                                      £5312666)
                 Item 425             Cartridge case from Room J of 1912 S. Orange Ave. (Item T170) (1B312,
                                      £5312666)
                 Item 426             Metal fragment from Room J of 1912 S. Orange Ave. (Item T171) (1B313,
                                      £5312665)
                 Item 427             Metal fragment from Room J of 1912 S. Orange Ave. (Item T172) (1B314,
                                      £5312667)
                 Item 428             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl66) (1B315,
                                      £5312668)
                 Item 429             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl66) (1B315,
                                      £5312668)
                 Item 430             Cartridge case from Room J of 1912 S. Orange Ave. (Item TISO) (1B316,
                                      £5294882)
                 Item 431             Cartridge case from Room J of 1912 S. Orange Ave. (Item TISO) (1B316,
                                      £5294882)
                 Item 432             Cartridge case from Room J of 1912 S. Orange Ave. (Item T151)(1B317,
                                      £5294883)
                 Item 433             Cartridge case from Room J of 1912 S. Orange Ave. (Item T152) (1B318,
                                      £5294885)
                 Item 434             Cartridge case from Room J of 1912 S. Orange Ave. (Item T152) (1B318,
                                      £5294885)
                 Item 435             Cartridge case from Room J of 1912 S. Orange Ave. (Item T153) (1B319,
                                      £5294884)
                 Item 436             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl54) (1B320,
                                      £5294886)
                 Item 437             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl55) (1B321 ,
                                      £5294887)
                 Item 438             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl56) (1B322,
                                      £5294888)
                 Item 439             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl57) (1B323,
                                      £5294889)
                 Item 440             Cartridge case from Room J of 1912 S. Orange Ave. (Item T157) (1B323,
                                      £5294889)


                 Page 19 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5213 Page 21 of 56
                                                          UNCLASSI F IED

                 Item 441             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl58) (1B324,
                                      £5294890)
                 Item 442             Cartridge case from Room J of 1912 S. Orange Ave. (Item T158) (1B324,
                                      £5294890)
                 Item 443             Cartridge case from Room J of 1912 S. Orange Ave. (Item T159) (1B325,
                                      £5294891)
                 Item 444             Cartridge case from Room J of 1912 S. Orange Ave. (Item T160) (1B326,
                                      £5294892)
                 Item 445             Cartridge case from Room J of 1912 S. Orange Ave. (Item T160) (1B326,
                                      £5294892)
                 Item 446             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl60) (1B326,
                                      £5294892)
                 Item 447             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl60) (1B326,
                                      £5294892)
                 Item 448             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl60) (1B326,
                                      £5294892)
                 Item 449             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl61) (1B327,
                                      £5294893)
                 Item 450             Cartridge case from Room J of 1912 S. Orange Ave. (Item T161) (1B327,
                                      £5294893)
                 Item 451             Cartridge case from Room J of 1912 S. Orange Ave. (Item T161) (1B327,
                                      £5294893)
                 Item 452             Cartridge case from Room J of 1912 S. Orange Ave. (Item T162) (1B328,
                                      £5294894)
                 Item 453             Cartridge case from Room J of 1912 S. Orange Ave. (Item T163) (1B329,
                                      £5294895)
                 Item 453-1           Metal fragment from Room J of 1912 S. Orange Ave. (Item Tl63) (1B329,
                                      £5294895)
                 Item 454             Cartridge case from Room J of 1912 S. Orange Ave. (Item T163) (1B329,
                                      £5294895)
                 Item 455             Cartridge case from Room J of 1912 S. Orange Ave. (Item T163) (1B329,
                                      £5294895)
                 Item 456             Cartridge case from Room J of 1912 S. Orange Ave. (Item T163) (1B329,
                                      £5294895)
                 Item 457             Cartridge case from Room J of 1912 S. Orange Ave. (Item T163) (1B329,
                                      £5294895)


                 Page 20 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5214 Page 22 of 56
                                                          UNCLASSI F IED

                 Item 458             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl63) (1B329,
                                      £5294895)
                 Item 459             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI63) (1B329,
                                      £5294895)
                 Item 460             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI63) (1B329,
                                      £5294895)
                 Item 461             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI63) (1B329,
                                      £5294895)
                 Item 462             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI64) (1B330,
                                      £5294896)
                 Item 463             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI64) (1B330,
                                      £5294896)
                 Item 464             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI65) (1B33 l ,
                                      £5294897)
                 Item 465             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI65) (1B33 l ,
                                      £5294897)
                 Item 466             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI68) (1B332,
                                      £5312669)
                 Item 467             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl 73) (1B333,
                                      £5312670)
                 Item 468             Metal fragment from Room J of 1912 S. Orange Ave. (Item Tl 74) (1B334,
                                      £5312671)
                 Item 469             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl 78) (1B335,
                                      £5312672)
                 Item 470             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl 78) (1B335,
                                      £5312672)
                 Item 471             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl 79) (1B336,
                                      £5312673)
                 Item 472             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI80) (1B337,
                                      £5312674)
                 Item 473             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI81) (1B338,
                                      £5312675)
                 Item 474             Cartridge case from Room J of 1912 S. Orange Ave. (Item TI81) (1B338,
                                      £5312675)
                 Item 475             Cartridge case from Room J of 1912 S. Orange Ave. (Item T181) (1B338,
                                      £5312675)


                 Page 21 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5215 Page 23 of 56
                                                          UNCLASSI F IED

                 Item 476             Metal fragment from Room J of 1912 S. Orange Ave. (Item Tl 75) (IB339,
                                      £5312676)
                 Item 477             Metal fragment from Room J of 1912 S. Orange Ave. (Item T176) (1B340,
                                      £5312677)
                 Item 478             Cartridge case from Room J of 1912 S. Orange Ave. (Item T182) (1B341 ,
                                      £5722731)
                 Item 479             Cartridge case from Room J of 1912 S. Orange Ave. (Item T183) (1B342,
                                      £5722732)
                 Item 480             Cartridge case from Room J of 1912 S. Orange Ave. (Item T183) (1B342,
                                      £5722732)
                 Item 481             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl84) (IB343,
                                      £5722733)
                 Item 482             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl85) (IB334,
                                      £5722734)
                 Item 483             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl86) (IB345,
                                      £5722735)
                 Item 484             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl87) (IB346,
                                      £5722736)
                 Item 485             Cartridge case from Room J of 1912 S. Orange Ave. (Item T188) (1B347,
                                      £5722737)
                 Item 486             Cartridge case from Room J of 1912 S. Orange Ave. (Item T189) (1B349,
                                      £5722738)
                 Item 487             Cartridge case from Room J of 1912 S. Orange Ave. (Item T190) (1B350,
                                      £5722739)
                 Item 488             Cartridge case from Room J of 1912 S. Orange Ave. (Item T191) (1B351 ,
                                      £5722740)
                 Item 489             Cartridge case from Room J of 1912 S. Orange Ave. (Item T191) (IB351 ,
                                      £5722740)
                 Item 490             Cartridge case from Room J of 1912 S. Orange Ave. (Item T191) (IB351 ,
                                      £5722740)
                 Item 491             Cartridge case from Room J of 1912 S. Orange Ave. (Item T191) (IB351 ,
                                      £5722740)
                 Item 492             Cartridge case from Room J of 1912 S. Orange Ave. (Item T192) (IB352,
                                      £5722741)
                 Item 493             Cartridge case from Room J of 1912 S. Orange Ave. (Item T192) (1B352,
                                      £5722741)


                 Page 22 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5216 Page 24 of 56
                                                           UNCLASSI F IED

                 Item 494             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl92) (1B352,
                                      £5722741)
                 Item 495             Cartridge case from Room J of 1912 S. Orange Ave. (Item T192) (1B352,
                                      £5722741)
                 Item 496             Cartridge case from Room J of 1912 S. Orange Ave. (Item T193) (1B353,
                                      £5722742)
                 Item 497             Cartridge case from Room J of 1912 S. Orange Ave. (Item T193) (1B353,
                                      £5722742)
                 Item 498             Cartridge case from Room J of 1912 S. Orange Ave. (Item T193) (1B353,
                                      £5722742)
                 Item 499             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl94) (1B354,
                                      £5722743)
                 Item 500             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl94) (1B354,
                                      £5722743)
                 Item 501             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl94) (1B354,
                                      £5722743)
                 Item 502             Cartridge case from Room J of 1912 S. Orange Ave. (Item Tl95) (1B355,
                                      £5722744)
                 Item 503             Cartridge case from Room J of 1912 S. Orange Ave. (Item T196) (1B356,
                                      £5722745)
                 Item 504             Cartridge case from Room J of 1912 S. Orange Ave. (Item T196) (1B356,
                                      £5722745)
                 Item 505             Cartridge case from Room J of 1912 S. Orange Ave. (Item T197) (1B357,
                                      £5722746)
                 Item 506             Metal fragment from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      JI) (1B519, £5312769)
                 Item 507             Metal fragment from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J2) (1B520, £5312770)
                 Item 508             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J4) (1B523, £5312773)
                 Item 509             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J6) (1B524, £5312774)
                 Item 510             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J9) (1B525, £5312775)
                 Item 511             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      JI 1) (IB526, £5312776)


                 Page 23 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5217 Page 25 of 56
                                                           UNCLASSI F IED

                 Item 512             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J12) (1B527, E5312777)
                 Item 513             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J15) (1B528, E5312778)
                 Item 514             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J15) (1B528, E5312778)
                 Item 515             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J33)
                                      (1B529, E5312779)
                 Item 516             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J34)
                                      (1B530, E5312780)
                 Item 517             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J3) (1B550, E5312800)
                 Item 518             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      Jl3) (1B55 l , E5312801)
                 Item 519             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J14) (1B552, E5312802)
                 Item 520             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      JI 7) (1B553, E5312803)
                 Item 521             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J18) (1B554, E5312804)
                 Item 522             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J19) (1B555, E5312805)
                 Item 523             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J25)
                                      (1B556, E5312806)
                 Item 524             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J26)
                                      (1B557, E5312807)
                 Item 525             Metal fragment from scene J on pavement of 1900 block of S. Orange Ave.
                                      (Item J35) (1B558, E5312808)
                 Item 526             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J36)
                                      (1B559, E5312809)
                 Item 527             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J37)
                                      (1B560, E5312810)
                 Item 528             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J5) (1B590, E5312840)
                 Item 529             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      JIO) (1B591 , E5312841)


                 Page 24 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5218 Page 26 of 56
                                                           UNCLASSIFIED

                 Item 530             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J16) (IB592, E5312842)
                 Item 531             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J16) (IB592, E5312842)
                 Item 532             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J22)
                                      (1B593 , E5312843)
                 Item 533             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J28)
                                      (1B594, E5312844)
                 Item 534             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J29)
                                      (1B595, E5312845)
                 Item 535             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item BO)
                                      (1B596, E5312846)
                 Item 536             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item Bl)
                                      (1B597, E5312847)
                 Item 537             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item B9)
                                      (1B598, E5312848)
                 Item 538             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J40)
                                      (1B599, E5312849)
                 Item 539             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J23)
                                      (1B628, E5312878)
                 Item 540             Cartridge from scene J parking lot of 1900 block of S. Orange Ave. (Item J7)
                                      (1B630, E5312880)
                 Item 541             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J20) (1B632, E5312882)
                 Item 542             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J2I) (1B633, E5312883)
                 Item 543             Cartridge case from scene J parking lot of 1900 block of S. Orange Ave. (Item
                                      J2I) (1B633, E5312883)
                 Item 544             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J24)
                                      (1B634, E5312884)
                 Item 545             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J27)
                                      (1B635, E5312885)
                 Item 546             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item B2)
                                      (1B636, E5312886)
                 Item 547             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item B8)
                                      (1B656, E5312906)


                 Page 25 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5219 Page 27 of 56
                                                           UNCLASSI F IED

                 Item 548             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J53)
                                      (1B531 , £5312781)
                 Item 549             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J54)
                                      (1B532, £5312782)
                 Item 550             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J55)
                                      (1B533 , £5312783)
                 Item 551             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J55)
                                      (1B533, £5312783)
                 Item 552             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J56)
                                      (1B534, £5312784)
                 Item 553             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J67)
                                      (1B535, £5312785)
                 Item 554             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J68)
                                      (1B536, £5312786)
                 Item 555             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J68)
                                      (1B536, £5312786)
                 Item 556             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J75)
                                      (1B537, £5312787)
                 Item 557             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J76)
                                      (1B538, £5312788)
                 Item 558             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J77)
                                      (1B539, £5312789)
                 Item 559             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J78)
                                      (1B540, £5312790)
                 Item 560             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J79)
                                      (1B541, £5312791)
                 Item 561             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J47)
                                      (1B561, £5312811)
                 Item 562             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J48)
                                      (1B562, £5312812)
                 Item 563             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J48)
                                      (1B562, £5312812)
                 Item 564             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J49)
                                      (1B563 , £5312813)
                 Item 565             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J64)
                                      (1B564, £5312814)


                 Page 26 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5220 Page 28 of 56
                                                           UNCLASSI F IED

                 Item 566             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J65)
                                      (1B565, £5312815)
                 Item 567             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J66)
                                      (1B566, £5312816)
                 Item 568             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J72)
                                      (1B567, £5312817)
                 Item 569             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J72)
                                      (1B567, £5312817)
                 Item 570             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J72)
                                      (1B567, £5312817)
                 Item 571             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J73)
                                      (1B568, £5312818)
                 Item 572             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J73)
                                      (1B568, £5312818)
                 Item 573             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J73)
                                      (1B568, £5312818)
                 Item 574             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J74)
                                      (1B569, £5312819)
                 Item 575             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J41)
                                      (1B600, £5312850)
                 Item 576             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J44)
                                      (1B601 , £5312851)
                 Item 577             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J45)
                                      (1B602, £5312852)
                 Item 578             Cartridge from scene Jin grass of 1900 block of S. Orange Ave. (Item J46)
                                      (1B603, £5312853)
                 Item 579             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J57)
                                      (1B604, £5312854)
                 Item 580             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J58)
                                      (1B605, £5312855)
                 Item 581             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J59)
                                      (1B606, £5312856)
                 Item 582             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J60)
                                      (1B607, £5312857)
                 Item 583             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J69)
                                      (1B608, £5312858)


                 Page 27 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5221 Page 29 of 56
                                                           UNCLASSIFIED

                 Item 584             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J70)
                                      (1B609, £5312859)
                 Item 585             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J71)
                                      (1B610, £5312860)
                 Item 586             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J80)
                                      (1B611 , £5312861)
                 Item 587             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J42)
                                      (1B637, £5312887)
                 Item 588             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J43)
                                      (1B638, £5312888)
                 Item 589             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J50)
                                      (1B639, £5312889)
                 Item 590             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J5 l)
                                      (1B640, £5312890)
                 Item 591             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J
                                      (1B641 , £5312891)
                 Item 592             Cartridge case from scene Jin grass of 1900 block of S. Orange Ave. (Item J61)
                                      (1B642, £5312892)
                 Item 593             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J62)
                                      (1B643 , £5312893)
                 Item 594             Cartridge case from scene J in grass of 1900 block of S. Orange Ave. (Item J63)
                                      (1B644, £5312894)
                 Item 600             Bullet from Room J of 1912 S. Orange Ave. (Item 175A) (IB668, £5721660)
                 Item 601             Metal fragment from front door of 1912 S. Orange Ave. (Item 297) (I B669,
                                      £5721661)
                 Item 602             Bullet from Room J of 1912 S. Orange Ave. (Item T298) (1B670, £5721662)
                 Item 603             Metal fragment from Room J of 1912 S. Orange Ave. (Item T300) (1B671 ,
                                      £5721663)
                 Item 604             Metal fragment from Room J of 1912 S. Orange Ave. (Item T301) (1B672,
                                      £5721664)
                 Item 605             Metal fragment from TV of 1912 S. Orange Ave. (Item T303) (IB673 ,
                                      £5721665)
                 Item 606             Metal fragment from TV of 1912 S. Orange Ave. (Item T303) (1B673,
                                      £5721665)
                 Item 607             Metal fragment from Room J of 1912 S. Orange Ave. (Item T305) (1B675,
                                      £5721667)

                 Page 28 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5222 Page 30 of 56
                                                          UNCLASSIFIED

                 Item 608             Metal fragment from Room J of 1912 S. Orange Ave. (Item T305) (1B675,
                                      E5721667)
                 Item 609             Bullet from Room J of 1912 S. Orange Ave. (Item T307) (1B677, E5721669)
                 Item 6 10            Metal fragment from Room J of 1912 S. Orange Ave. (Item T308) (1B678,
                                      E5721670)
                 Item 6 11            Metal fragment from Room J of 1912 S. Orange Ave. (Item T309) (1B679,
                                      E5721671)
                 Item 6 12            Metal fragment from Room J of 1912 S. Orange Ave. (Item T3 12) (1B682,
                                      E5721674)
                 Item 6 15            Metal fragment from Room K of 19 12 S. Orange Ave. (Item T3 16) (1B686,
                                      E5721678)
                 Item 616             Metal fragment from Room J of 1912 S. Orange Ave. (Item T318) (1B688,
                                      E5721680)
                 Item 617             Metal fragment from Room J of 1912 S. Orange Ave. (Item T318) (1B688,
                                      E5721680)
                 Item 618             Bullet from Room K of 1912 S. Orange Ave. (Item T31 9) (1B689, E5721681)
                 Item 619             Metal fragment from Room K of 1912 S. Orange Ave. (Item T320) (IB690,
                                      E5721682)
                 Item 620             Metal fragment from Room J of 1912 S. Orange Ave. (Item T321) (1B691,
                                      E5721683)
                 Item 621             Bullet from Room J of 1912 S. Orange Ave. (Item T322) (1B692, E5721684)
                 Item 622             Metal fragment from Room J of 1912 S. Orange Ave. (Item T323) (1B693,
                                      E5721685)
                 Item 623             Metal fragment from Room J of 1912 S. Orange Ave. (Item T325) (1B694,
                                      E5721686)
                 Item 624             Cartridge case from Room K of 19 12 S. Orange Ave. (Item T326) (1B695,
                                      E5721687)
                 Item 625             Cartridge case from Room K of 19 12 S. Orange Ave. (Item T326) (1B695,
                                      E5721687)
                 Item 626             Metal fragment from Room K of 19 12 S. Orange Ave. (Item T327) (1B696,
                                      E5721688)
                 Item 627             Metal fragment from Room K of 19 12 S. Orange Ave. (Item T328) (1B697,
                                      E5721689)
                 Item 628             Metal fragment from Room K of 1912 S. Orange Ave. (Item T329) (IB698,
                                      E5721690)


                 Page 29 of 55

                 2016-01724-25
                                                          UNCLASSIFIED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5223 Page 31 of 56
                                                          UNCLASSIFIED

                 Item 629             Metal fragment from Room A of 1912 S. Orange Ave. (Item T332) (1B701,
                                      £5721693)
                 Item 630             Metal fragment from Room A of 1912 S. Orange Ave. (Item T3 34) (IB703 ,
                                      £5721695)
                 Item 631             Metal fragment from Room J of 1912 S. Orange Ave. (Item T3 35) (1B704,
                                      £5721696)
                 Item 632             Metal fragment from Room A of 1912 S. Orange Ave. (Item T3 36) (IB705,
                                      £5721697)
                 Item 633             Metal fragment from Room A of 1912 S. Orange Ave. (Item #T337) (1B706,
                                      £5721698)
                 Item 634             Metal fragment from Room A of 1912 S. Orange Ave. (Item #T337) (1B706,
                                      £5721698)
                 Item 635             Metal fragment from Room A of 1912 S. Orange Ave. (Item #T337) (1B706,
                                      £5721698)
                 Item 636             Metal fragment from Room A of 1912 S. Orange Ave. (Item T338) (1B707,
                                      £5721699)
                 Item 637             Piece of wood with nails (Item T338) (1B707, £5721699)
                 Item 638             Portion of wall with screw (Item T338) (1B707, £5721699)
                 Item 639             Metal fragment from Room A of 1912 S. Orange Ave. (Item T339) (1B708,
                                      £5721700)
                 Item 640             Metal fragment from Room A of 1912 S. Orange Ave. (Item T340) (1B709,
                                      £5721701)
                 Item 641             Metal fragment from tree at NW corner of 1912 S. Orange Ave. (Item T342)
                                      (1B710, £5721702)
                 Item 642             Metal fragment from tree atNW corner of 1912 S. Orange Ave. (Item T343)
                                      (1B711 , £5721703)
                 Item 643             Metal fragment from tree atNW corner of 1912 S. Orange Ave. (Item T343)
                                      (1B711 , £5721703)
                 Item 644             Bullet from tree atNW comer of 1912 S. Orange Ave. (Item T344) (1B712,
                                      £5721704)
                 Item 645             Metal fragment from Room T of 1912 S. Orange Ave. (Item T345) (1B713,
                                      £5721705)
                 Item 646             Bullet from Room B of 1912 S. Orange Ave. (Item T346) (1B714, £5721706)
                 Item 647             Bullet from Room B of 1912 S. Orange Ave. (Item T347) (IB715, £5721707)
                 Item 648             Bullet from Room B of 1912 S. Orange Ave. (Item T347) (IB715, £5721707)


                 Page 30 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5224 Page 32 of 56
                                                          UNCLASSIFIED

                 Item 649             Metal fragment from Room B of 1912 S. Orange Ave. (Item T348) (1B717,
                                      £5721709)
                 Item 650             Metal fragment from Room B of 1912 S. Orange Ave. (Item T348) (1B717,
                                      £5721709)
                 Item 652             Metal fragment from Room B of 1912 S. Orange Ave. (Item T349) (1B718,
                                      £5721710)
                 Item 653             Metal fragment from Room T of 1912 S. Orange Ave. (Item T350) (1B719,
                                      £5721711)
                 Item 654             Metal fragment from Room C of 1912 S. Orange Ave. (Item 351) (1B720,
                                      £5721712)
                 Item 655             Metal fragment from Room C of 1912 S. Orange Ave. (Item 351) (1B720,
                                      £5721712)
                 Item 656             Metal fragment from Room C of 1912 S. Orange Ave. (Item 351) (1B720,
                                      £5721712)
                 Item 657             Metal fragment from Room C of 1912 S. Orange Ave. (Item 351) (1B720,
                                      £5721712)
                 Item 658             Metal fragment from tree at NW corner of 1912 S. Orange Ave. (Item T352)
                                      (1B721 , £5721713)
                 Item 659             Metal fragment from tree at NW corner of 1912 S. Orange Ave. (Item T352)
                                      (1B721 , £5721713)
                 Item 660             Metal fragment from tree at NW corner of 1912 S. Orange Ave. (Item T352)
                                      (1B721 , £5721713)
                 Item 662             Bullet from Room A of 1912 S. Orange Ave. (Item T353) (1B722, £5721714)
                 Item 663             Metal fragment from Room C of 1912 S. Orange Ave. (Item T354) (1B723 ,
                                      £5721715)
                 Item 664             Metal fragment from Room C of 1912 S. Orange Ave. (Item T354) (1B723 ,
                                      £5721715)
                 Item 665             Metal fragment from Room C of 1912 S. Orange Ave. (Item T355) (1B724,
                                      £5721716)
                 Item 666             Metal fragment from Room C of 1912 S. Orange Ave. (Item T355) (1B724,
                                      £5721716)
                 Item 667             Metal fragment from Room C of 1912 S. Orange Ave. (Item T355) (1B724,
                                      £5721716)
                 Item 668             Metal fragment from Room C of 1912 S. Orange Ave. (Item T355) (1B724,
                                      £5721716)
                 Item 669             Metal fragment from Room C of 1912 S. Orange Ave. (Item T355) (1B724,

                 Page31 of55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5225 Page 33 of 56
                                                           UNCLASSI F IED

                                      E5721716)
                 Item 670             Metal fragment from Room C of 19 12 S. Orange Ave. (Item T355) (1B724,
                                      E5721716)
                 Item 671             Metal fragment from Room C of 19 12 S. Orange Ave. (Item T355) (1B724,
                                      E5721716)
                 Item 672             Metal fragment from Room C of 1912 S. Orange Ave. (Item T356) (1B725,
                                      E5721717)
                 Item 673             Metal fragment from Room A of 1912 S. Orange Ave. (Item T357) (IB726,
                                      E5721718)
                 Item 674             Metal fragment from Room A of 1912 S. Orange Ave. (Item T357) (IB726,
                                      E5721718)
                 Item 675             Metal fragment from tree at NW corner of 1912 S. Orange Ave. (Item T34 l)
                                      (1B727, E5721719)
                 Item 676             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 677             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 678             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 679             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 680             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 681             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 682             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 683             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 684             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 685             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 686             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 687             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 688             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 689             Test fires (Item FDLE-1) (1B728, E5721720)
                 Item 690             Cartridge case from road in front of 1912 S. Orange Ave. (Item A9) (1Bl54,
                                      E5312615)
                 Item 691             Metal fragment from West Esther St. (Item A60) (1Bl55, E5312616)
                 Item 692             Cartridge case from front of 1912 S. Orange Ave. (Item A62) (1Bl56,
                                      E5312617)
                 Item 693             Cartridge case from front of 1912 S. Orange Ave. (Item A63) (1Bl57,


                 Page 32 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5226 Page 34 of 56
                                                           UNCLASSI F IED

                                      E5312618)
                 Item 694             Cartridge from storm drain near Kaley St. and Orange St. (Item A64) ( IB 158,
                                      E5312619)
                 Item 695             Metal fragment from S. Orange Ave. (Item A66) (1BI 60, E531262I)
                 Item 696             Metal fragment from 1900 block of S. Orange Ave. (Item C2) (1B464,
                                      E5312714)
                 Item 697             Metal fragment from 1900 block of S. Orange Ave. (Item C3) (1B465,
                                      E5312715)
                 Item 698             Metal fragment from 1900 block ofS. Orange Ave. (Item C4) (1B466,
                                      E5312716)
                 Item 699             Metal fragment from 1900 block ofS. Orange Ave. (Item C5) (1B467,
                                      E5312717)
                 Item 700             Metal fragment from 1900 block ofS. Orange Ave. (Item C6) (1B468,
                                      E5312718)
                 Item 701             Metal fragment from 1900 block ofS. Orange Ave. (Item C7) (1B469,
                                      E5312719)
                 Item 702             Metal fragment from 1900 block of S. Orange Ave. (Item C8) (1B470,
                                      E5312720)
                 Item 703             Metal fragment from 1900 block of S. Orange Ave. (Item C9) (1B471 ,
                                      E531272I)
                 Item 704             Metal fragment from 1900 block of S. Orange Ave. (Item CIO) (1B472,
                                      E5312722)
                 Item 705             Metal fragment from 1900 block of S. Orange Ave. (Item Cl 1) (1B473,
                                      E5312723)
                 Item 706             Metal fragment from 1900 block ofS. Orange Ave. (Item C12) (1B474,
                                      E5312724)
                 Item 707             Metal fragment from 1900 block ofS. Orange Ave. (Item C13) (1B475,
                                      E5312725)
                 Item 708             Metal fragment from 1900 block ofS. Orange Ave. (Item C14) (1B476,
                                      E5312726)
                 Item 709             Metal fragment from 1900 block ofS. Orange Ave. (Item C15) (1B477,
                                      E5312727)
                 Item 710             Metal fragment from 1900 block of S. Orange Ave. (Item CI6) (1B478,
                                      E5312728)
                 Item 711             Metal fragment from 1900 block of S. Orange Ave. (Item Cl 7) (1B479,
                                      E5312729)

                 Page 33 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5227 Page 35 of 56
                                                          UNCLASSI F IED

                 Item 712             Metal fragment from 1900 block of S. Orange Ave. (Item CI8) (1B480,
                                      E5312730)
                 Item 713             Metal fragment from 1900 block of S. Orange Ave. (Item CI9) (1B481,
                                      E531273 l)
                 Item 714             Metal fragment from 1900 block of S. Orange Ave. (Item C20) (1B482,
                                      E5312732)
                 Item 715             Metal fragment from 1900 block of S. Orange Ave. (Item C21) (1B483,
                                      E5312733)
                 Item 716             Metal fragment from 1900 block ofS. Orange Ave. (Item C22) (1B484,
                                      E5312734)
                 Item 717             Metal fragment from 1900 block of S. Orange Ave. (Item C23) (1B485,
                                      E5312735)
                 Item 718             Metal fragment from 1900 block ofS. Orange Ave. (Item C24) (1B486,
                                      E5312736)
                 Item 719             Metal fragment from 1900 block ofS. Orange Ave. (Item C25) (1B487,
                                      E5312737)
                 Item 720             Metal fragment from 1900 block of S. Orange Ave. (Item C26) (1B488,
                                      E5312738)
                 Item 721             Metal fragment from 1900 block of S. Orange Ave. (Item C27) (1B489,
                                      E5312739)
                 Item 722             Metal fragment from 1900 block of S. Orange Ave. (Item C28) (1B490,
                                      E5312740)
                 Item 723             Metal fragment from 1900 block of S. Orange Ave. (Item C29) (1B491,
                                      E5312741)
                 Item 724             Metal fragment from 1900 block ofS. Orange Ave. (Item C3I) (1B492,
                                      E5312742)
                 Item 725             Bullet from 1900 block of S. Orange Ave. (Item DI) (1B493 , E5312743)
                 Item 726             Cartridge case from 1900 block of S. Orange Ave. (Item El) (1B496,
                                      E5312746)
                 Item 727             Cartridge case from 1900 block of S. Orange Ave. (Item E2) (1B497,
                                      E5312747)
                 Item 728             Cartridge case from 1900 block of S. Orange Ave. (Item E3) (1B498,
                                      E5312748)
                 Item 729             Cartridge from 1900 block of S. Orange Ave. (Item EIO) (1B499, E5312749)
                 Item 730             Cartridge case from 1900 block of S. Orange Ave. (Item E4) (1B501 ,


                 Page 34 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5228 Page 36 of 56
                                                           UNCLASSIFIED

                                      E5312751)
                 Item 731             Cartridge case from 1900 block of S. Orange Ave. (Item ES) (1B502,
                                      E5312752)
                 Item 732             Cartridge from 1900 block of S. Orange Ave. (Item E6)(1B503, E5312753)
                 Item 733             Cartridge case from 1900 block of S. Orange Ave. (Item E7) (1B504,
                                      E5312754)
                 Item 734             Cartridge case from 1900 block of S. Orange Ave. (Item E8) (1B505,
                                      E5312755)
                 Item 735             Cartridge case from 1900 block of S. Orange Ave. (Item E13) (1B506,
                                      E5312756)
                 Item 736             Metal fragment from 1900 block ofS. Orange Ave. (Item El4) (1B507,
                                      E5312757)
                 Item 737             Bullet from 1900 block of S. Orange Ave. (Item EIS) (1B508, E5312758)
                 Item 738             Cartridge from 1900 block of S. Orange Ave. (Item El 1) (1B509, E5312759)
                 Item 739             Cartridge from 1900 block of S. Orange Ave. (Item El 1) (1B509, E5312759)
                 Item 740             Cartridge case from 1900 block of S. Orange Ave. (Item E 12) ( 1B510,
                                      E5312760)
                 Item 741             Cartridge case from 1900 block of S. Orange Ave. (Item El2) (1B510,
                                      E5312760)
                 Item 742             Cartridge case from 1900 block of S. Orange Ave. (Item El2) (1B510,
                                      E5312760)
                 Item 743             Metal fragment from 1900 block of S. Orange Ave. (Item El 7) (IBS 11,
                                      E5312761)
                 Item 744             Metal fragment from 1900 block ofS. Orange Ave. (Item F2) (IB513,
                                      E5312764)
                 Item 745             Cartridge case from 1900 block of S. Orange Ave. (Item F 1) ( 1B512,
                                      E5312763)
                 Item 746             Metal fragment from 1900 block ofS. Orange Ave. (Item F3)(1B514,
                                      E5312765)
                 Item 747             Metal fragment from 1900blockofS. Orange Ave. (ItemF4)(1B516,
                                      E5312766)
                 Item 748             Metal fragment from 1900blockofS. Orange Ave. (ItemF5)(1B517,
                                      E5312767)
                 Item 749             Metal fragment from 1900 block ofS. Orange Ave. (Item F6) (IB518,
                                      E5312768)


                 Page 35 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5229 Page 37 of 56
                                                           UNCLASSIFIED

                 Item 750             Cartridge case from 1900 block of S. Orange Ave. (Item J85) (1B542,
                                      £5312792)
                 Item 751             Cartridge case from 1900 block of S. Orange Ave. (Item J86) (1B543 ,
                                      £5312793)
                 Item 752             Cartridge case from 1900 block of S. Orange Ave. (Item J87) (1B544,
                                      £5312794)
                 Item 753             Cartridge case from 1900 block of S. Orange Ave. (Item J93) (1B545,
                                      £5312795)
                 Item 754             Cartridge case from 1900 block of S. Orange Ave. (Item J95) (1B546,
                                      £5312796)
                 Item 755             Cartridge case from 1900 block of S. Orange Ave. (Item J95) (1B546,
                                      £5312796)
                 Item 756             Cartridge case from 1900 block of S. Orange Ave. (Item J95) (1B546,
                                      £5312796)
                 Item 757             Cartridge case from 1900 block of S. Orange Ave. (Item J95) (1B546,
                                      £5312796)
                 Item 758             Cartridge case from 1900 block of S. Orange Ave. (Item J95) (1B546,
                                      £5312796)
                 Item 759             Cartridge case from 1900 block of S. Orange Ave. (Item J95) (1B546,
                                      £5312796)
                 Item 760             Cartridge case from 1900 block of S. Orange Ave. (Item J103) (1B547,
                                      £5312797)
                 Item 761             Cartridge case from 1900 block of S. Orange Ave. (Item J104) (1B548,
                                      £5312798)
                 Item 762             Cartridge case from 1900 block of S. Orange Ave. (Item J105) (1B549,
                                      £5312799)
                 Item 763             Cartridge case from 1900 block of S. Orange Ave. (Item J81) (1B570,
                                      £5312820)
                 Item 764             Cartridge case from 1900 block of S. Orange Ave. (Item J82) ( 1B571,
                                      £5312821)
                 Item 765             Cartridge case from 1900 block of S. Orange Ave. (Item J88) (1B572,
                                      £5312822)
                 Item 766             Cartridge from 1900 block of S. Orange Ave. (Item J89) (1B573, £5312823)
                 Item 767             Cartridge case from 1900 block of S. Orange Ave. (Item J90) (1B574,
                                      £5312824)
                 Item 768             Cartridge case from 1900 block of S. Orange Ave. (Item J96) (1B575,

                 Page 36 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5230 Page 38 of 56
                                                            UNCLASSIFIED

                                      E5312825)
                 Item 769             Cartridge case from 1900 block of S. Orange Ave. (Item J96) (1B575,
                                      E5312825)
                 Item 770             Cartridge case from 1900 block of S. Orange Ave. (Item J96) (1B575,
                                      E5312825)
                 Item 771             Cartridge case from 1900 block of S. Orange Ave. (Item J97) (1B576,
                                      E5312826)
                 Item 772             Cartridge case from 1900 block of S. Orange Ave. (Item J97) (1B576,
                                      E5312826)
                 Item 773             Cartridge case from 1900 block of S. Orange Ave. (Item #JIOI) (1B577,
                                      E5312827)
                 Item 774             Cartridge case from 1900 block of S. Orange Ave. (Item J102) (1B578,
                                      E5312828)
                 Item 775             Bullet from 1900 block of S. Orange Ave. (Item J83)(1B6 12, E5312862)
                 Item 776             Cartridge case from 1900 block of S. Orange Ave. (Item J91) (1B614,
                                      E5312864)
                 Item 777             Cartridge case from 1900 block of S. Orange Ave. (Item J92) ( 1B6 l 5,
                                      E5312865)
                 Item 778             Cartridge case from 1900 block of S. Orange Ave. (Item J94) (1B616,
                                      E5312866)
                 Item 779             Cartridge case from 1900 block of S. Orange Ave. (Item J 106) ( 1B6 l 7,
                                      E5312867)
                 Item 780             Cartridge from 1900 block of S. Orange Ave. (Item Jl07) (1B618, E5312868)
                 Item 781             Cartridge case from 1900 block of S. Orange Ave. (Item Jl09) (1B620,
                                      E5312870)
                 Item 782             Cartridge case from 1900 block of S. Orange Ave. (Item J98) (1B645,
                                      E5312895)
                 Item 783             Cartridge case from 1900 block of S. Orange Ave. (Item J98) (1B645,
                                      E5312895)
                 Item 784             Cartridge case from 1900 block of S. Orange Ave. (Item J98) (1B645,
                                      E5312895)
                 Item 785             Cartridge case from 1900 block of S. Orange Ave. (Item J98) (1B645,
                                      E5312895)
                 Item 786             Cartridge case from 1900 block of S. Orange Ave. (Item J98) (1B645,
                                      E5312895)



                 Page 37 of 55

                 2016-01724-25
                                                            UNCLASSIFIED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5231 Page 39 of 56
                                                           UNCLASSIFIED

                 Item 787             Cartridge case from 1900 block of S. Orange Ave. (Item J99) (1B646,
                                      £5312896)
                 Item 788             Cartridge case from 1900 block of S. Orange Ave. (Item JIOO) (1B647,
                                      £5312897)
                 Item 789             Cartridge case from 1900 block of S. Orange Ave.(ItemJ110) (1B648,
                                      £5312898)
                 Item 790             Cartridge case from 1900 block of S. Orange Ave.(ItemJ110) (1B648,
                                      £5312898)
                 Item 791             Cartridge case from 1900 block of S. Orange Ave.(ItemJ110) (1B648,
                                      £5312898)
                 Item 792             Cartridge case from 1900 block of S. Orange Ave. (Item JI 10) (1B648,
                                      £5312898)
                 Item 794             Cartridge case from 1900 block of S. Orange Ave. (Item JI 12) (1B521 ,
                                      £5312771)
                 Item 795             Helmet mount from 1900 block of S. Orange Ave. (Item JI32) (1B522,
                                      £5312772)
                 Item 796             Cartridge case from 1900 block of S. Orange Ave. (Item JI 13) (1B579,
                                      £5312829)
                 Item 797             Cartridge case from 1900 block of S. Orange Ave.(ItemJ117) (1B580,
                                      £5312830)
                 Item 798             Cartridge case from 1900 block of S. Orange Ave.(ItemJ117) (1B580,
                                      £5312830)
                 Item 799             Cartridge case from 1900 block of S. Orange Ave.(ItemJ118) (1B581 ,
                                      £5312831)
                 Item 800             Cartridge case from 1900 block of S. Orange Ave. (Item J127) (1B582,
                                      £5312832)
                 Item 801             Cartridge case from 1900 block of S. Orange Ave. (Item JI28) (1B583,
                                      £5312833)
                 Item 802             Cartridge case from 1900 block of S. Orange Ave. (Item JI29) (1B584,
                                      £5312834)
                 Item 803             Cartridge case from 1900 block of S. Orange Ave. (Item JI30) (1B585,
                                      £5312835)
                 Item 804             Cartridge case from 1900 block of S. Orange Ave. (Item JI30) (1B585,
                                      £5312835)
                 Item 805             Metal fragment from 1900 block ofS. Orange Ave. (Item Jl33) (IB586,
                                      £5312836)


                 Page 38 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5232 Page 40 of 56
                                                           UNCLASSI F IED

                 Item 806             Pin from 1900 block of S. Orange Ave. (Item JI36) (1B587, E5312837)
                 Item 807             Metal fragment from 1900 block of S. Orange Ave. (Item JI37) (1B588,
                                      E5312838)
                 Item 808             Metal fragment from 1900 block of S. Orange Ave. (Item JI3 9) (1B589,
                                      E5312839)
                 Item 809             Cartridge case from 1900 block of S. Orange Ave. (Item JI 14) (1B621 ,
                                      E5312871)
                 Item 810             Cartridge case from 1900 block of S. Orange Ave. (Item JI 15) (1B622,
                                      E5312872)
                 Item 811             Cartridge case from 1900 block of S. Orange Ave. (Item JI 16) (1B623,
                                      E5312873)
                 Item 812             Cartridge case from 1900 block of S. Orange Ave. (Item JI20) (1B624,
                                      E5312874)
                 Item 813             Cartridge case from 1900 block of S. Orange Ave. (Item JI22) (1B625,
                                      E5312875)
                 Item 814             Cartridge case from 1900 block of S. Orange Ave. (Item JI23) (1B626,
                                      E5312876)
                 Item 815             Cartridge case from 1900blockofS. Orange Ave. (ItemJ131)(1B627,
                                      E5312877)
                 Item 816             Cartridge case from 1900blockofS. Orange Ave. (ItemJ131)(1B627,
                                      E5312877)
                 Item 817             Cartridge case from 1900 block of S. Orange Ave. (Item JI31) (1B627,
                                      E5312877)
                 Item 818             Cartridge case from 1900 block of S. Orange Ave. (Item JI31) (1B627,
                                      E5312877)
                 Item 819             Cartridge case from 1900 block of S. Orange Ave. (Item JI31) (1B627,
                                      E5312877)
                 Item 820             Cartridge case from 1900 block of S. Orange Ave. (Item J138) (1B629,
                                      E5312879)
                 Item 821             Cartridge case from 1900 block of S. Orange Ave. (Item J11) ( 1B649,
                                      E5312899)
                 Item 822             Cartridge case from 1900 block of S. Orange Ave. (Item JI 19) (1B650,
                                      E5312900)
                 Item 823             Cartridge case from 1900 block of S. Orange Ave. (Item JI 19) (1B650,
                                      E5312900)
                 Item 824             Cartridge case from 1900 block of S. Orange Ave. (Item JI 19) (1B650,

                 Page 39 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5233 Page 41 of 56
                                                           UNCLASSIFIED

                                      E5312900)
                 Item 825             Cartridge case from 1900 block of S. Orange Ave. (Item JI 19) (1B650,
                                      E5312900)
                 Item 826             Cartridge case from 1900 block of S. Orange Ave. (Item JI 19) (1B650,
                                      E5312900)
                 Item 827             Cartridge case from 1900 block of S. Orange Ave. (Item JI 19) (1B650,
                                      E5312900)
                 Item 828             Cartridge case from 1900 block of S. Orange Ave. (Item JI 19) (1B650,
                                      E5312900)
                 Item 829             Cartridge case from 1900 block of S. Orange Ave. (Item JI24) (1B651 ,
                                      E5312901)
                 Item 830             Cartridge case from 1900 block of S. Orange Ave. (Item JI25) (1B652,
                                      E5312902)
                 Item 831             Cartridge case from 1900 block of S. Orange Ave. (Item JI26) (1B653,
                                      E5312903)
                 Item 832             Metal fragment from 1900 block of S. Orange Ave. (Item JI41) (1B658,
                                      E5312908)
                 Item 833             Flash bang canister from 1900 block of S. Orange Ave. (Item JI42) (1B659,
                                      E5312909)
                 Item 834             Cartridge case from 1900 block of S. Orange Ave. (Item Jl43) (1B660,
                                      E5312910)
                 Item 835             Metal fragment from 1900 block ofS. Orange Ave. (Item JI44) (IB661 ,
                                      E5312911)
                 Item 836             Cartridge case from 1900 block of S. Orange Ave. (Item JI45) (1B662,
                                      E5312912)
                 Item 837             Cartridge case from 1900 block of S. Orange Ave. (Item JI49) (1B663,
                                      E5312913)
                 Item 838             Cartridge case from 1900 block of S. Orange Ave. (Item JI50) (1B664,
                                      E5312914)
                 Item 839             Cartridge case from 1900 block of S. Orange Ave. (Item JI50) (1B664,
                                      E5312914)
                 Item 840             Cartridge case from 1900 block of S. Orange Ave. (Item JI50) (1B664,
                                      E5312914)
                                                                                                                  b6
                 Item 841             Bullet fro~                     11B785, E5721749)
                 Item 842                             _____
                                      Bullet fro~,...._            __, 1B785, E5721749)
                                                                                                                  b7C




                 Page 40 of 55

                 2016-01724-25
                                                           UNCLASSIFIED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5234 Page 42 of 56
                                                           UNCLASSI F IED

                 Item 843             FTU Secondary Evidence (16 bullets, 22 cartridge cases, 2 BTK test sheets)
                 Item 844             One metal fragment (1B871 , £5363553)
                 Item 845             One metal fragment (1B871 , £5363553)
                 Item 846             Debris (1B871, £5363553)
                 Item 847             Debris (1B871 , £5363553)
                                      Bullet recovered fro~- - - - - - - - - .bB151 , £5312612)                    b6
                 Item 848
                                                                                                                   b7C
                 Item 849             Metal fragments recovered fro~                  bB153, £5312614)
                 Item 850             Metal fragment recovered from !                      bB152, £5312613)
                 Item 851             Bullet recovered from Oscar Aracena Montero (1Bl61, £5294831)
                 Item 852             Bullet recovered from Oscar Aracena Montero (1Bl61, £5294831)
                 Item 853             Metal fragment recovered from Oscar Aracena Montero (1 B 161, £5294831)
                 Item 854             Metal fragments recovered from Oscar Aracena Montero (1Bl61, £5294831)
                 Item 857             Cartridge case recovered from Simon Carillo Fernandez (1B164, £5294834)
                 Item 858             Bullet recovered from Amanda AJvear (1Bl65, £5294835)
                 Item 859             Bullet recovered from Amanda AJvear (1B165, £5294835)
                 Item 860             Metal fragment recovered from Amanda Alvear (1B165, £5294835)
                 Item 861             Metal fragments recovered from Amanda Alvear (1Bl65, £5294835)
                 Item 863             Metal fragments recovered from Akyra Murray (1 B 166, £5294836)
                 Item 865             Bullet recovered from Deonka Drayton's body bag (lB 167, £5294837)
                 Item 867             Bullet recovered from Juan Chavez-Martinez (lB 169, £5294839)
                 Item 870             Bullet recovered from Jean Nieves Rodriguez (lB 170, £5294840)
                 Item 871             Bullet recovered from Jean Nieves Rodriguez (lB 170, £5294840)
                 Item 874             Metal fragment recovered from Jerald Wright (lB 173, £5294843)
                 Item 875             Bullet recovered from Jerald Wright (IB173 , £5294843)
                 Item 876             Bullet recovered from Jerald Wright (lB 173, £5294843)
                 Item 877             Metal fragments recovered from Jerald Wright (lB 173, £5294843)
                 Item 880             Metal fragment recovered from Leroy Valentin Fernandez (lB 175, £5294845)
                 Item 881             Bullet recovered from Leroy Valentin Fernandez (lB 175, £5294845)
                 Item 882             Bullet recovered from Leroy Valentin Fernandez (IB 175, £5294845)
                 Item 885             Metal fragment recovered from Chrsitopher Leinonen (lB 176, £5294846)


                 Page41 of55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5235 Page 43 of 56
                                                          UNCLASSIFIED

                 Item 886             Metal fragments recovered from Christopher Leinonen (lB 176, E5294846)
                 Item 887             Bullet recovered from Christopher Leinonen (lB 176, E5294846)
                 Item 888             Bullet recovered from Christopher Leinonen (lB 176, E5294846)
                 Item 889             Bullet recovered from Christopher Leinonen (lB 176, E5294846)
                 Item 890             Bullet recovered from Christopher Leinonen (I Bl 76, E5294846)
                 Item 892             Metal fragment recovered from Christopher Sanfeliz (lBl 77, E5294847)
                 Item 893             Metal fragment recovered from Christopher Sanfeliz (1B177, E5294847)
                 Item 894             Bullet recovered from Christopher Sanfeliz (1Bl77, E5294847)
                 Item 897             Metal fragments recovered from Joel Rayon Paniagua (lB 178, E5294848)
                 Item 898             Bullet recovered from Joel Rayon Paniagua (lB 178, E5294848)
                 Item 901             Metal fragment recovered from Franky DeJesus Velazquez (1Bl79, E5294849)
                 Item 904             Bullet recovered from Paul Henry (1Bl80, E5294850)
                 Item 905             Bullet recovered from Paul Henry (1Bl80, E5294850)
                 Item 906             Bullet recovered from Paul Henry (1Bl80, E5294850)
                 Item 907             Bullet recovered from Paul Henry (1Bl80, E5294850)
                 Item 910             Metal fragments recovered from Lui s Conde (1B181 , E5294851)
                 Item 912             Metal fragment recovered from Xavier Serrano Rosado (1B182, E5294852)
                 Item 913             Bullet recovered from Xavier Serrano Rosado (1Bl82, E5294852)
                 Item 916             Metal fragment recovered from Shane Tomlinson (1Bl83, E5294853)
                 Item 917             Metal fragments recovered from Shane Tomlinson (1Bl83, E5294853)
                 Item 920             Bullet recovered from Enrique Rios (1Bl86, E5722675)
                 Item 921             Metal fragments recovered from Enrique Rios (IB186, E5722675)
                 Item 925             Metal fragments recovered from Eric Ortiz Rivera (IB187, E5722676)
                 Item 929             Metal fragment recovered from Juan Guerrero (1B189, E5722678)
                 Item 930             Bullet recovered from Juan Guerrero (1Bl89, E5722678)
                 Item 934             Bullet recovered from Eddie Justice (lB 190, E5722679)
                 Item 937             Metal fragment recovered from Anthony Laureano Disla (1B191, E5722680)
                 Item 938             Metal fragments recovered from Anthony Laureano Disla (1Bl91, E5722680)
                 Item 939             Metal fragments recovered from Anthony Laureano Disla (IB191 , E5722680)
                 Item 940             Bullet recovered from Anthony Laureano Disla (1Bl91, E5722680)


                 Page 42 of 55

                 2016-01724-25
                                                          UNCLASSIFIED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5236 Page 44 of 56
                                                           UNCLASSI F IED

                 Item 940-1           Metal fragment recovered from Anthony Laureano Disla (1Bl91, E5722680)
                 Item 944             Bullet recovered from Brenda McCool (1Bl92, E5722681)
                 Item 945             Bullet recovered from Brenda McCool (1Bl92, E5722681)
                 Item 946             Bullet recovered from Brenda McCool (1Bl92, E5722681)
                 Item 947             Bullet recovered from Brenda McCool (1Bl92, E5722681)
                 Item 947-1           Bullet and metal fragments recovered from Brenda McCool (1B192, E5722681)
                 Item 948             Metal fragment recovered from Brenda McCool (1B192, E5722681)
                 Item 949             Metal fragments recovered from Brenda McCool (1B192, E5722681)
                 Item 950             Metal fragments recovered from Brenda McCool ( 1B 192, E5 722681)
                 Item 953             Metal fragment recovered from Mercedez Flores (1B193, E5722682)
                 Item 954             Metal fragments recovered from Mercedez Flores (1B193, E5722682)
                 Item 956             Bullet recovered from Jonathan Camuy Vega (1Bl95, E5722684)
                 Item 957             Bullet recovered from Jonathan Camuy Vega (1Bl95, E5722684)
                 Item 958             Metal fragment recovered from Jonathan Camuy Vega (1B195, E5722684)
                 Item 959             Metal fragment recovered from Jonathan Camuy Vega (1B195, E5722684)
                 Item 962             Bullet recovered from Gilberto Silva Mendez (1B196, E5722685)
                 Item 963             Metal fragment recovered from Gilberto Silva Mendez (lB 196, E5722685)
                 Item 965             Bullet recovered from Miguel Honorato (lB 197, E5722686)
                 Item 966             Metal fragments recovered from Miguel Honorato (1Bl97, E5722686)
                 Item 968             Metal fragment recovered from Javier Reyes (1 B 198, E5722687)
                 Item 969             Metal fragment recovered from Javier Reyes (IB198, E5722687)
                 Item 970             Metal fragments recovered from Javier Reyes (lB 198, E5722687)
                 Item 971             Metal fragments recovered from Javier Reyes (lB 198, E5722687)
                 Item 973             Bullet recovered from Luis Vielma (1Bl99, E5722688)
                 Item 974             Metal fragment recovered from Luis Vielma (lB 199, E5722688)
                 Item 978             Metal fragments recovered from Peter Gonzalez Cruz (1B200, E5722689)
                 Item 979             Metal fragment recovered from Peter Gonzalez Cruz (1B200, E5722689)
                 Item 983             Metal fragments recovered from Jason Josaphat (1B201 , E5722690)
                 Item 986             Bullet recovered from!                !(1B783, E5721747)                    b6
                                                                                                                  b7C
                 Item 987             Metal fragments recovered from Luis Vielmas (1B784, E5721748)


                 Page 43 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5237 Page 45 of 56
                                                         UNCLASSI F I ED

                 This report amends Laboratory Report 2016-01724-4 dated March 27, 2018 and details are
                 summarized in the Remarks section of this report. The results of the firearms examinations and
                 national database searches are included in this report.

                 Results of Examinations:

                 Ammunition/Magazines:

                        Items 12, 13, 15 and 17 are Glock magazines. The Item 17 magazine contained a 9mm
                 Luger (9x19mm) cartridge loaded with a brass full metal jacketed (FMJ) bullet and bears the
                 headstamp of Fiocchi ammunition. Items 59, 79, 139, 385, 388, 391 and 394 consists of one
                 hundred eighty-four (184) 9mm Luger cartridges loaded with brass FMJ bullets and bear the
                 headstamp ofFiocchi ammunition. The Items 17, 59, 79, 139, 385, 388, 391 and 394 cartridges
                 are physically consistent with functional ammunition. Two of the Item 388 cartridges were
                 consumed during testing.

                         Items 300 through 302 consists of three (3) revolver speed loaders each contained six (6)
                 .38 Special caliber cartridges loaded with brass jacketed FMJ bullets and bear the headstamp of
                 Sellier & Bellot ammunition. The Items 300 through 302 cartridges are physically consistent
                 with functional ammunition. Items 305, 307, 310 and 312 consist of one hundred ninety-four
                 (194) .38 Special caliber cartridges that are loaded with copper jacketed FMJ bullets and bear the
                 headstamps of Winchester and Speer ammunition. The Items 305, 307, 310 and 312 cartridges
                 are physically consistent with functional ammunition.

                         Items 6, 7, 8, and 16 are MAGPUL magazines containing seventy (70) 5.56x45mm/.223
                 caliber cartridges that are loaded with copper FMJ bullets and bear the headstamp of Prvi
                 Partizan (PPU) ammunition. The Items 6, 7, 8, and 16 cartridges are physically consistent with
                 functional ammunition. Items 5, 9, 11, and 14 are MAGPUL magazines. The Items 5 through 9,
                 11, 14 and 16 magazines are designed to operate in AR15/Ml6 type or variant firearms
                 chambered for 5.56x45mm with each having a thirty (30) cartridge capacity.

                         Items 95, 98, 100, 108 through 112, 115, 129, 137, 140 through 142, 175 through 181,
                 221,316,318,321,323,325,327,329,331,333,335,337,339,342,344,346,348,350,352,
                 354, 356, 358, 360, 363, 365, 367, 369, 371 , 373, 375, 377, 379 and 381 consists of six hundred
                 sixty-two (662) 5.56x45mm cartridges that are loaded with copper FMJ bullets and bear the
                 headstamp of PPU ammunition, and are physically consistent with functional ammunition.

                         Item 18 is a Heckler & Koch (H&K) magazine that contained ten (10) .45 Auto caliber
                 cartridges that are loaded with copper jacketed hollow point bullets and bear the headstamp of
                 Winchester ammunition. The Item 18 magazine is designed to operate in H&K UMP type
                 submachine guns chambered for .45 Auto caliber with a twenty-seven (27) cartridge capacity.
                 The cartridges contained in Item 18 are physically consistent with functional ammunition.

                       Item 19 is a Bushmaster Firearms International (B.F.I) magazine that contained eight (8)
                 5.56x45mm/.223 Remington caliber cartridges that are loaded with copper jacketed soft point

                 Page 44 of 55

                 2016-01724-25
                                                         UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5238 Page 46 of 56
                                                         UNCLASSI F IED

                 bullets and bear the headstamps of Federal and Winchester ammunition. Item 20 is an OKAY
                 magazine that contained six (6) 5.56x45mm/ .223 Remington caliber cartridges that are loaded
                 with copper jacketed soft point bullets and bear the headstamps of Federal and Winchester
                 ammunition. Item 21 is a B.F.I magazine that contained two (2) 5.56x45mm/.223 Remington
                 caliber cartridges that are loaded with copper jacketed soft point bullets and bear the headstamp
                 of Federal ammunition. The cartridges contained in Items 19 through 21 are physically consistent
                 with functional ammunition.

                        Items 10 and 22 are OKAY and B.F.I brand magazines, respectively. The Items 10 and
                 19 through 22 magazines are designed to operate in AR15/M16 type or variant firearms
                 chambered for 5.56x45mm/ .223 Remington caliber with each having a thirty (30) cartridge
                 capacity.

                        Items 540, 578 694, 729, 738, 739 and 780 consists of seven (7) 5.56x45mm/ .223
                 Remington caliber cartridges that are loaded with copper jacketed soft point bullets and bear the
                 headstamps of Federal and Winchester ammunition, and are physically consistent with functional
                 ammunition.

                 Firearms

                        Item 1 is a 9mm Luger (9xl9mm) Glock pistol, Model 17, which functioned normally
                 when tested in the Laboratory with the Item 1-1 magazine.

                        Item 2 is a .38 Special caliber Smith & Wesson revolver, Model 64-8, which functioned
                 normally when tested in the Laboratory.

                         Item 3 is a 5.56x45mm/.223 Remington caliber SIG Sauer rifle, Model SIG MCX, which
                 functioned normally when tested in the Laboratory. A presumptive chemical test for the presence
                 of lead and copper was performed on an impact located on the forearm/heat-shield of the Item 3
                 rifle. The test was positive for both lead and copper.

                         A query of the National Crime Information Center (NCIC) database was performed on
                 the Items 1 through 3 firearms and no records were found at this time. An image of a test-fired
                 specimen from the Items 1 through 3 firearms was entered into the National Integrated Ballistic
                 Information Network (NIBIN) at the FBI Laboratory in Quantico, Virginia, and searched against
                 the region that includes Florida. No associations were found at this time. Additionally, if future
                 NIBIN searches are requested for this evidence, the N IB IN server containing the FBI Laboratory
                 will need to be selected as part of the search.

                 Submitted Florida Department of Law Enforcement (FDLE) test-fires:

                         Items 677 through 689 were submitted as test-fired samples and were reported as having
                 been fired from the following firearms.




                 Page 45 of 55

                 2016-01724-25
                                                         UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5239 Page 47 of 56
                                                          UNCLASSI F I ED

                 Rifles:

                          Item 677 consists of six (6) bullets and six (6) cartridge cases test-fired from a
                 5.56x45mm/.223 Remington caliber SIG Sauer rifle, Model SIGM400, Serial number
                 201008377. Item 678 consists of six (6) bullets and six (6) cartridge cases test-fired from a
                 5.56x45mm/.223 Remington caliber SIG Sauer rifle, Model SIGM400, Serial number
                 20J008384. Item 679 consists of six (6) bullets, a lead fragment, and seven (7) cartridge cases
                 test-fired from a 5.56x45mm/.223 Remington caliber SIG Sauer rifle, Model SIGM400, Serial
                 number 201008378. Item 680 consists of six (6) bullets, a jacket fragment, and seven (7)
                 cartridge cases test-fired from a 5.56x45mm/.223 Remington caliber SIG Sauer rifle, Model
                 SIGM400, Serial number 201008379. Item 683 consists of six (6) bullets and six (6) cartridge
                 cases test-fired from a 5.56x45mm/.223 Remington caliber SIG Sauer rifle, Model SIGM400,
                 Serial number 201009054. Item 685 consists of six (6) bullets and seven (7) cartridge cases test-
                 fired from a 5.56x45mm/. 223 Remington caliber SIG Sauer rifle, Model SIGM400, Serial
                 number 201008383. Item 686 consists of six (6) bullets and six (6) cartridge cases test-fired from
                 a 5.56x45mm/.223 Remington caliber Knights Armament rifle, Model SR-16 Stoner, Serial
                 number KA80004.

                 Pistols:

                          Item 676 consists of six (6) bullets and six (6) cartridge cases test-fired from a .357 SIG
                 caliber SIG Sauer pistol, Model P226, Serial number 0730227. Item 681 consists of five (5)
                 bullets, six (6) cartridge cases, a lead fragment, and jacket fragment test-fired from a 9mm Luger
                 (9xl9mm) SIG Sauer pistol, Model P226, Serial number UU62595 l. Item 682 consists of six (6)
                 bullets and six (6) cartridge cases test-fired from a .357 SIG caliber SIG Sauer pistol, Model
                 P226, Serial number UU706099. Item 687 consists of six (6) bullets and six (6) cartridge cases
                 test-fired from a .45 Auto caliber Glock pistol, Model 21 , Serial number KVR160.

                 Submachine guns:

                         Item 684 consists of six (6) bullets and six (6) cartridge cases test-fired from a .45 Auto
                 caliber H&K submachine gun, Model UMP, Serial number 163-001773. Item 688 consists of six
                 (6) bullets and six (6) cartridge cases test-fired from a .45 Auto caliber H&K submachine gun,
                 Model UMP, Serial number 163-002969. Item 689 consists of five (5) bullets, six (6) cartridge
                 cases, a jacket fragment, and a lead fragment test-fired from a .45 Auto caliber H&K submachine
                 gun, Model UMP, Serial number 163-003328.

                 Bullets/fragments:

                 .38 caliber/9mm comparison:

                        Items 841, 842, 858, 859, 904 through 907, 934, 956, 957 and 965 are .38 caliber/9mm
                 brass FMJ bullets that were fired from a barrel(s) rifled with six polygonal grooves, right twist.
                 Item 974 is a brass jacketed bullet fragment that was fired from a barrel rifled with polygonal
                 grooves, right twist. Due to a lack of sufficient corresponding microscopic marks of value, no

                 Page 46 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5240 Page 48 of 56
                                                          UNCLASSI F I ED

                 conclusion could be reached as to whether the Items 841, 842, 858, 859, 904 through 907, 934,
                 956, 957 and 965 bullets and 974 fragment were fired from the same barrel(s) or the barrel of the
                 Item 1 pistol. A check of the FBI Laboratory's General Rifling Characteristics (GRC) database
                 produced a list of firearms with GRCs like those present on the Items 841, 842, 858, 859, 904
                 through 907, 934, 956, 957, 965 and 974 bullets/fragment that includes pistols marketed by
                 Glock, H&K, Israeli Military Industries (IMI) and Kahr. The weight and design characteristics of
                 the Items 841, 842, 858, 859, 904 through 907, 934, 956, 957 and 965 bullets are consistent with
                 bullets loaded in the Items 17, 59, 79, 139, 385, 388, 391 and 394 cartridges. The Item 841, 842,
                 858, 859, 904 through 907, 934, 956, 957, and 965 bullets were excluded as having been fired
                 from the barrels of the Item 2, 3, and 676 through 689 firearms based upon discernable
                 differences in class characteristics.

                         Items 849, 937, 940-1, 953, 959, 974 and 983 contain brass jacketed bullet fragments that
                 were fired from a barrel rifled with polygonal grooves. The Items 849, 937, 940-1, 953, 959, 974
                 and 983 contained no marks of value for comparison purposes and were excluded as having been
                 fired from the barrels of the Items 2, 3, 676 through 683, 685 and 686 firearms based upon
                 differences in class characteristics (conventional v. nonconventional rifling). Due to an absence
                 of completed class characteristics the Items 849, 937, 940-1 , 953, 959, 974 and 983 brass
                 fragments could not be excluded as having been fired from the barrels of the Items 1, 684, 687
                 through 689 firearms. It should be noted that the Items 849, 863, 874, 940-1, 937, 953, 954, 958,
                 959, 974 and 983 fragments share similar brass jacketing like bullets loaded in the Items 17, 59,
                 79, 139, 385, 388, 391 and 394 cartridges to include Items 300 through 302, 305, 307, 310, and
                 312 cartridges.

                 . 223 caliber/5.56mm comparison:

                         Items 845, 851, 852, 870, 871 , 875, 876, 882, 898, 913, 930, 944 through 947-1, 962, 966
                 and 973 are a .223 caliber/5.56mm copper FMJ bullets and fragments that were fired from a
                 barrel(s) rifled with six grooves, right twist. Due to a lack of sufficient corresponding
                 microscopic marks of value, no conclusion could be reached as to whether the Items 845, 851 ,
                 852, 870, 871 , 875, 876, 882, 898, 913, 930, 944 through 947-1, 962, 966 and 973 bullets and
                 fragments were fired from the barrels of the Items 3, 677 through 680, 683, 685 and 686 rifles. A
                 check of the FBI Laboratory's GRC database produced a list of firearms with GRCs like those
                 present on the Items 845, 851, 852, 870, 871, 875, 876, 882, 898, 913, 930, 944 through 947-1,
                 962, 966 and 973 bullets that includes rifles marketed by Bushmaster, Colt, Daewoo, Fabrique
                 Nationale, H&K, IMI and SIG Arms. The weight and/or design characteristics (Copper FMJ) of
                 the Items 845, 851, 852, 870, 871, 875, 876, 882, 898, 913, 930, 944 through 947-1, 962,966
                 and 973 bullets are consistent with bullets loaded in the Items 95, 98, 100, 108 through 112, 115,
                 129, 137, 140 through 142, 175 through 181, 221, 316, 318, 321, 323, 325, 327, 329, 331, 333,
                 335,337,339,342,344,346,348,355,352,354,356,358,360,363,365,367,369,371,373,
                 375,377,379 and 381 cartridges. The Items 845, 852, 870, 871, 875, 876, 882, 913, 944 through
                 947-1 , 962, 966 and 973 bullets were eliminated as having been fired from the barrels of the
                 Items 1, 2, 676, 681, 682, 684, 687, 688, and 689 firearms (different calibers and rifling).

                           Items 848, 850, 867, 880, 881, 887 through 890, 894, 897, 910, 916, 920, 921, 938

                 Page 47 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5241 Page 49 of 56
                                                          UNCLASSI F I ED

                 through 940, 948, 949 and 970 contained copper jacketed bullets and fragments that were fired
                 from a barrel(s) rifled with six grooves, right twist. The Items 848, 850, 867, 880, 881 , 887
                 through 890, 894, 897, 910, 916, 920, 921 , 938 through 940, 948, 949 and 970 contained no
                 marks of value for comparison purposes and were excluded as having been fired from the barrels
                 of the Items 1, 2, 676, 681, 682, 684 and 687 through 689 firearms based upon differences in
                 class characteristics (differing calibers and rifling). Due to an absence of completed class
                 characteristics the Items 848, 850, 867, 880, 881 , 887 through 890, 894, 897, 910, 916, 920, 921,
                 938 through 940, 948, 949 and 970 copper bullets and fragments could not be excluded as having
                 been fired from the barrels of the Items 3, 677 through 680, 683 and 685 rifles. It should be noted
                 that the Items 848, 850, 867, 880, 881 , 887 through 890, 894, 897, 910, 916, 920, 921 , 938
                 through 940, 948, 949 and 970 copper bullets and fragments share similar jacketing design
                 characteristics (Copper FMJ) like those loaded in the Items 95, 98, 100, 108 through 112, 115,
                 129, 137, 140 through 142, 175 through 181, 221, 316, 318, 321, 323, 325, 327, 329, 331, 333,
                 335, 337, 339, 342, 344, 346, 348, 355, 352, 354, 356, 358, 360, 363, 365, 367, 369, 371 , 373,
                 375, 377, 379 and 381 cartridges.

                         Items 854, 886, 912, 917, 925, 968, 969, 971 and 979 contained copper bullet jacket and
                 lead fragments that contain no marks of value for comparison purposes. It should be noted that
                 the Items 854, 886, 912, 917, 925, 968, 969, 971 and 979 contain copper jacketed fragments that
                 share similar jacketing design characteristics to bullets loaded into the Items 95, 98, 100, 108
                 through 112, 115, 129, 137, 140 through 142, 175 through 181, 221, 316, 318, 321, 323, 325,
                 327, 329, 331 , 333, 335, 337, 339, 342, 344, 346, 348, 355, 352, 354, 356, 358, 360, 363, 365,
                 367, 369, 371 , 373, 375, 377, 379 and 381 cartridges.

                 . 45 caliber comparison:

                         Item 865 is a .45 caliber jacketed hollow point (JHP) bullet that was fired from a barrel
                 rifled with six polygonal grooves, right twist, and was identified as having been fired from the
                 barrel of the Item 689 submachine gun. The design characteristics of the Item 865 bullet are
                 consistent with bullets sold under the tradename of Speer Gold Dot. The Item 865 bullets appears
                 to have impacted a hard surface causing the bullet petals to fold onto and around the base of the
                 bullet.

                 Metal fragments:

                         Item 863, 874, 954, 958 and 959 consists of brass and lead fragments bearing no marks of
                 value for comparison purposes.

                        Items 844, 853, 860, 861, 877, 885, 892, 893, 901 , 929, 950, 963, 978, 986 and 987 are
                 copper bullet jacket and lead fragments bearing no marks of value for comparison purposes.

                           Items 846 and 847 are debris, no further examinations were conducted.




                 Page 48 of 55

                 2016-01724-25
                                                          UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5242 Page 50 of 56
                                                         UNCLASSI F I ED

                 Cartridge cases:

                         Item 25, 29, 34 through 38, 47, 49, 57, 65, 68, 69, 71 , 73, 75, 76, 78, 80, 83 through 85,
                 88 through 94, 96, 102, 103, 114, 116, 169 through 174, 182 through 184, 186, 204 through 208,
                 461,483,487,489 through 497, 500 through 505 and 834 are 9mm Luger (9xl9mm) cartridge
                 cases that bear the headstamp of Fiocchi, and were identified as having been fired in the Item 1
                 pistol.

                        Item 125,435,445,447 through 453, 454 through 458, 460, 462 through 467, 469
                 through 475, 478 through 482, 484 through 486, 488, 498, 624, 625, 726 through 728, 730, 735
                 and 857 are 5.56x45mm/.223 Remington caliber cartridge cases that bear the headstamp of Prvi
                 Partizan (PPU) ammunition and were identified as having been fired in the Item 3 rifle.

                       Item 755, 757, 758, 760, 771 , 774, 777 through 779, 809, 812, 813 and 837 are
                 5.56x45mm/.223 Remington caliber cartridge cases that bear the headstamp of Winchester
                 ammunition and were identified as having been fired in the Item 678 rifle.

                         Item 516, 526, 527, 535, 537, 538, 546, 547 and 575 are .357 SIG caliber cartridge cases
                 that bear the headstamp of Winchester ammunition and were identified as having been fired in
                 the Item 682 pistol.

                         Item 515, 520 through 524, 532 through 534, 536, 539, 541, 544, 545, 553 through 560,
                 567 through 574, 583 through 586, 783, 784, 788, 796, 810 and 838 through 840 are .45 Auto
                 caliber cartridge cases that bear the headstamp of Speer ammunition. Item 800 through 804, 814
                 through 819 and 829 through 831 are .45 Auto caliber cartridge cases that bear the headstamp of
                 Winchester ammunition.

                         The Item 515,520 through 524,532 through 534, 536, 539, 541, 544 and 545 cartridge
                 case were identified as having been fired in the 687 pistol. The Item 553 through 560, 567
                 through 574, and 583 through 586 cartridge case were identified as having been fired in the 689
                 submachine gun. The Item 783, 784, 788, 796, 810 and 838 through 840 cartridge cases were
                 identified as having been fired in the 688 submachine gun. The Item 800 through 804, 815
                 through 819, and 829 through 831 cartridge cases were identified as having been fired in the 684
                 submachine gun.

                 Methods:

                 Association

                         Association examinations compare the physical and class characteristics of evidence
                 items. An association conclusion is reached if the observable or measurable physical dimensions
                 and design features of two items are in agreement, or are "physically consistent." If these
                 dimensions and features are clearly different, an elimination conclusion is reached. If there is a
                 lack of observable design features or measurable dimensions, the result is inconclusive.



                 Page 49 of 55

                 2016-01724-25
                                                         UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5243 Page 51 of 56
                                                           UNCLASSI F I ED

                 Bullet Examination

                        Two bullets, either two evidence items or one evidence item and one bullet test fired in
                 the Laboratory, undergo two stages of comparison. First, the bullets are examined to determine
                 and compare their class characteristics. The class characteristics of fired bullets include diameter,
                 number of land and groove impressions, direction of twist, and the widths of the land and groove
                 impressions. If the class characteristics of the two bullets are not clearly different, the
                 examination moves to a second stage using comparative microscopy.

                        A microscopic comparison examination consists of a search of the striated marks present
                 on two bullets to determine if patterns of similarity exist. At the completion of these
                 comparisons, one of the following three opinions is issued:

                 1) Exclusion (Elimination)

                 If two bullets have different class characteristics, an Exclusion opinion is rendered.

                 Exclusion opinions based on general differences are not required to be verified. However, an
                 exclusion opinion based on a minor difference in a measured class characteristic cannot be
                 reported unless a second qualified firearms/toolmarks Examiner has examined the items in
                 question and reached the same conclusion.

                 2) Identification

                 If the following conditions are met during the comparison of microscopic marks, an opinion of
                 Identification is rendered:

                           a) The degree of similarity is greater than the Examiner has ever observed in previous
                           evaluations of bullets known to have been fired from different barrels.

                           b) The degree of similarity is equivalent to that normally observed in bullets known to
                           have been fired from the same barrel.

                 When these conditions are met the likelihood another tool (firearm) could have produced the
                 same mark is so remote as to be considered a practical impossibility. An Identification opinion
                 cannot be reported unless a second qualified firearms/toolmarks Examiner has examined the
                 items in question and reached the same conclusion.

                 3) Inconclusive (No Conclusion)

                 If the conditions required for an Exclusion or Identification are not observed, an opinion of
                 Inconclusive is rendered. A failure to meet the conditions for an Exclusion or Identification
                 could be the result oflimited microscopic marks of value, a lack of any observed microscopic
                 similarity, or microscopic similarity that is present but too limited to meet the criteria for
                 Identification.

                 Page 50 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5244 Page 52 of 56
                                                           UNCLASSI F I ED

                 Bullet Testing Kit

                         Suspected bullet impacts or holes are examined visually and/or microscopically for the
                 presence of physical effects that might have been produced by a bullet. If these conditions are
                 noted, a series of presumptive chemical tests for the presence of lead and copper may be
                 performed. Each of these tests is chemically specific and produces a colored reaction when in the
                 presence of the specific chemical.

                 Cartridge/Shotshell Case

                         Two cartridge cases, either two evidence items or one evidence item and one cartridge
                 case test fired in the Laboratory, undergo two stages of comparison. First, the cartridge cases are
                 examined to determine and compare their class characteristics. The class characteristics of fired
                 cartridge cases include caliber, shape of firing pin impression, shape and orientation of breech
                 face marks, and relative locations of extractor and ejector marks. If the class characteristics of
                 the two cartridge cases are not clearly different, the examination moves to a second stage using
                 light and/or virtual comparison microscopy.

                        A microscopic comparison examination consists of a search of the impressed and striated
                 toolmarks present on two cartridge cases to determine if patterns of similarity exist. At the
                 completion of these examinations, one of the following three opinions is issued:

                 1) Exclusion (Elimination)

                 If two cartridge cases have clearly different class characteristics, an Exclusion opinion is
                 rendered.

                 Exclusion opinions based on general differences are not required to be verified. However, an
                 exclusion opinion based on a minor difference in a measured class characteristic cannot be
                 reported unless a second qualified firearms/tool marks Examiner has examined the items in
                 question and reached the same conclusion.

                 2) Identification

                 If the following conditions are met during the comparison of microscopic marks, an opinion of
                 Identification is rendered:

                           a) The degree of similarity is greater than the Examiner has ever observed in previous
                           evaluations of cartridge cases known to have been fired in different firearms.

                           b) The degree of similarity is equivalent to that normally observed in cartridge cases
                           known to have been fired in the same firearm.

                 When these conditions are met the likelihood another tool (firearm) could have produced the
                 same mark is so remote as to be considered a practical impossibility. An Identification opinion

                 Page 51 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5245 Page 53 of 56
                                                           UNCLASSI F I ED

                 cannot be reported unless a second qualified firearms/toolmarks examiner has examined the
                 items in question and reached the same conclusion.

                 3) Inconclusive (No Conclusion)

                 If the conditions required for an Exclusion or Identification are not observed, one of two types of
                 inconclusive results can be reported. An opinion of No Conclusion is rendered if the impressed
                 and/or striated toolmarks present in either or both of the specimens are of poor quality, have
                 limited microscopic marks of value, lack any observed microscopic similarity, or microscopic
                 similarity that is present but too limited to meet the criteria for Identification. An opinion of
                 Nothing Found to Indicate is rendered if the microscopic marks of value on both specimens are
                 of good quality but lack correspondence in the impressed and/or striated marks.

                 Firearms Function

                        The make, model, and caliber of a firearm are normally determined by directly observing
                 manufacturer markings on the firearm in question. When these are not present, published
                 materials and firearms in the Laboratory's Reference Firearms Collection may be used to make
                 determinations.

                 Unless otherwise noted, submitted firearms are test fired:

                           1) in the condition they are received in the Firearms/Toolmarks Unit,
                           2) with ammunition from the Laboratory's Reference Ammunition File,
                           3) in a manner that allows for testing of available modes of fire such as manual safety
                           engaged, manual safety disengaged, single action, double action, semi-automatic, fully
                           automatic, etc.



                          The appropriate GRC measurements are entered in the database, which then returns a list
                 of all firearms in the database with compatible GRCs.




                         The serial number from a firearm is queried against the Department of Justice National
                 Crime Information Center (NCIC) stolen gun record database. This database contains records on
                 stolen, lost, and recovered firearms and firearms used in the commission of crimes.

                 NIBIN

                         When a NIBIN entry is performed for a submitted firearm , an image of a test-fired
                 cartridge case from that firearm is entered in the NIBIN database. An image of a representative
                 sample of any submitted cartridge cases that have not been associated with a specific firearm are

                 Page 52 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5246 Page 54 of 56
                                                         UNCLASSI F I ED

                 also entered in the NIBIN system. Entries are searched against the appropriate regional
                 database(s), and correlation results are viewed to determine possible associations.

                 Reference Ammunition File

                        The weight and design characteristics of submitted bullets are searched against the RAF
                 database to determine possible manufacturer and trade name information.

                 Limitations:

                 Association

                        Association examinations are used to determine if two items are from a restricted group
                 source and cannot be used to determine whether two items are from a unique source.

                 Bullet Examination

                       Firearms/Toolmark Identification is an empirical science that relies on objective
                 measurements and a subjective comparison of microscopic marks of value.

                          Due to random changes in barrels such as wear, corrosion and lead accumulation, bullets
                 fired from the same barrel are sometimes not identifiable as such. Additionally, some barrel
                 manufacturing methods routinely produce barrels that leave limited microscopic marks of value
                 on fired bullets. Damaged, corroded or fragmented bullets may be of little or no value for
                 companson purposes.

                 Bullet Testing Kit

                         Presumptive chemical tests are not conclusive and are meant to provide additional
                 information regarding the possibility of a bullet impact or passage. The presumptive test does not
                 distinguish whether lead and copper are deposited by a bullet or by another source.

                 Cartridge/Shotshell Cases

                       Firearms/Toolmark Identification is an empirical science that relies on objective
                 measurements and a subjective comparison of microscopic marks of value.

                         Due to possible changes in firearm operating surfaces from wear, corrosion, and ordinary
                 fouling and differences in ammunition design and construction, cartridge cases fired in the same
                 firearm are sometimes not identifiable as such. Additionally, some firearm manufacturing
                 methods routinely produce working surfaces that leave limited microscopic marks of value on
                 fired cartridge cases.

                        Virtual comparison microscopy (VCM) is restricted to the surface that the three-
                 dimensional toolmark topographical instrument is capable of measuring to produce a digital

                 Page 53 of 55

                 2016-01724-25
                                                         UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5247 Page 55 of 56
                                                        UNCLASSI F I ED

                 reproduction. Additionally, individual characteristics may be present on the evidentiary item(s)
                 and may not be reproduced during a scan. This may be due to interference from lacquer/sealant,
                 environmental damage, debris, or measuring limits for an instrument. Furthermore, physical
                 characteristics that are not measurable, such as the metallic qualities of an item, may not be
                 available for evaluation.

                 Firearms Function

                        The results of firearms function examinations describe the operating condition of the
                 firearm as received in the Firearms/Toolmarks Unit.



                         The GRC database contains information obtained from firearms at the FBI Laboratory
                 and from voluntary submissions of test-fired specimens from law enforcement agencies around
                 the world. It is not a comprehensive list of all firearms, and contains no information about the
                 numbers of each type of firearm present in the general population. The firearms listed in the
                 report are typically those considered to be more common and are included at the discretion of the
                 examiner authoring the report.



                         The NCIC stolen gun record will only return a record if the serial number queried
                 matches a database entry and the information is available. Additionally, an NCIC search may
                 return a record containing information that does not match the description of the firearm being
                 queried.

                 NIBIN

                       Due to a number of variables regarding image capture and data entry, NIB IN searches
                 may not always locate entries that were fired in the same firearm.

                             Additionally, the algorithm used in NIBIN merely provides a sorting capability for
                 potentially associated toolmarks represented on cartridge cases and provides no statistical
                 confidence in possible matching results.

                 Reference Ammunition File

                        The RAF database contains information obtained from ammunition purchased by the FBI
                 Laboratory and is not a comprehensive representation of all types of ammunition present in the
                 general public. Therefore, the results of RAF searches may not include the actual brand and type
                 of ammunition represented by the questioned item.




                 Page 54 of 55

                 2016-01724-25
                                                        UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
            Case 3:19-cv-01537-BEN-JLB Document 61-4 Filed 11/04/20 PageID.5248 Page 56 of 56
                                                           UNCLASSI F I ED

                 Remarks:

                         Per telephonic communication with SA!                    !on December 8, 2017 the                 b6
                                                                                                                           b7C
                 remaining firearms examinations were cancelled on the following items: Items 23, 24, 26
                 through 28, 30 through 33, 39 through 46, 48, 50 through 56, 58, 60 through 64, 66, 67, 70, 72,
                 74, 77, 81, 82, 86, 87, 97, 99, 101 , 104 through 107, 113, 117 through 124, 126 through 128, 130
                 through 136, 138, 143 through 168, 185, 187 through 203, 209 through 220, 222 through 240,
                 303, 304, 306, 308, 309, 311, 313 through 315, 317, 319, 320, 322, 324, 326, 328, 330, 332, 334,
                 336,338,340,341,343,345,347,349,351,353,355,357,359,361,362,364,366,368,370,
                 372, 374, 376, 378, 380, 382 through 384, 386, 387, 389, 390, 392, 393, 395 through 434, 436
                 through 444, 453-1, 468, 476, 477, 499, 506 through 514, 517 through 519, 525, 528 through
                 531, 542, 543, 548 through 552, 561 through 566, 576, 577, 579 through 582, 587 through 594,
                 600 through 612, 615 through 623, 626 through 650, 652 through 660, 662 through 675, 690
                 through 693, 695 through 725, 731 through 734, 736, 737, 740 through 754, 756, 759, 761
                 through 770, 772, 773, 775, 776, 781 , 782, 785 through 787, 789 through 792, 794, 795, 797
                 through 799, 805 through 808, 811, 814, 820 through 828, 832, 833, 835 and 836.

                         Per telephonic communication with the FBI Tampa Field Office on April 4, 2018, the
                 description from the laboratory's evidence check-in notes for Item 865 would be amended in the
                 laboratory report issued by the Firearms/Toolmarks Unit. Additionally, Item 551 was added to
                 the item listing in the laboratory report. Clarification was also provided by the FBI Tampa Field
                 Office Evidence Control Technician pertaining to the lB and barcode numbers for Items 849 and
                 850.

                        For questions about the content of this report, please contact Forensic Examine4                   b6
                I                            !For questions about the status of your submission, includ1."'n"_g_a_n_y__.   b7C

                 remaining forensic examinations, please contact!                                     I
                            The evidence, which includes secondary evidence, will be returned under separate cover.

                         This report contains the opinions and interpretations of the issuing examiner(s) and is
                 supported by records retained in the FBI files. The work described in this report was conducted
                 at the Quantico Laboratory.


                                                                                                                           b6
                                                                                                                           b7C
                                                        Firearms/Toolmarks Unit




                 Page 55 of 55

                 2016-01724-25
                                                           UNCLASSI F IED

- Lab Report-Released -(62891 ).pdf
